Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

September 29, 2011

among

STATE AUTO FINANCIAL CORPORATION

THE LENDERS PARTY HERETO

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent, Lead Arranger,

Sole Book Runner and Swingline Lender

JPMORGAN CHASE BANK, N.A. and

PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

This CREDIT AGREEMENT (“this Agreement”) is made and entered into as of
September 29, 2011 among:

 

  (i) STATE AUTO FINANCIAL CORPORATION, an Ohio corporation, and its successors,
as the Borrower;

 

  (ii) the LENDERS party hereto;

 

  (iii) KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as Administrative Agent;

 

  (iv) KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacity as Swingline Lender;

 

  (v) KEYBANK NATIONAL ASSOCIATION, a national banking association, in its
capacities as Lead Arranger and Sole Book Runner; and

 

  (vi) JPMORGAN CHASE BANK, N.A. and PNC BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents.

Recitals:

A. The Borrower desires to borrow funds under this Agreement for general
corporate purposes, including liquidity and working capital.

B. The Lenders are willing to make loans under the terms and conditions set
forth in this Agreement.

Agreements:

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
agreements of the parties hereto and of other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Acquisition” means (i) the purchase by a Person of all or a significant part of
a business or business unit conducted by another Person, whether such purchase
is of assets or Equity Interests, (ii) the merger, consolidation or amalgamation
of any Person with any other Person or



--------------------------------------------------------------------------------

(iii) any transaction that is considered to be a change in control of a Person
under the “Insurance Holding Company Systems Act” of the Applicable Insurance
Code.

“Accumulated Other Comprehensive Income” or “Accumulated Other Comprehensive
Loss” means, as at any date of determination, the amount of Consolidated
accumulated other comprehensive income (or loss), as applicable, of the Borrower
and its Subsidiaries, as reflected on the balance sheet of the Borrower as of
such date in accordance with GAAP.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Adjustment.

“Administrative Agent” means KeyBank National Association, in its capacity as
administrative agent under the Loan Documents, and its successors in such
capacity.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning specified in Section 2.15.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls, or is
Controlled by or under common Control with such specified Person.

“Agent” means the Administrative Agent.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half percent (0.50%), and (c) the Adjusted
LIBO Rate for an Interest Period of one month beginning on such day (or if such
day is not a Business Day, the most recent Business Day), plus one percent (1%).
Any change in the Alternate Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate will be effective from and including the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate,
respectively.

“Anti-Terrorism Laws” means any laws relating to terrorism or money laundering,
including Executive Order No. 13224, the USA Patriot Act, the laws comprising or
implementing the Bank Secrecy Act, and the laws administered by the United
States Treasury Department’s Office of Foreign Asset Control (as any of the
foregoing laws may from time to time be amended, renewed, extended, or
replaced).

“Applicable Insurance Code” means, as to any Insurance Subsidiary or any other
Person that is a regulated insurance company, the insurance code or other
statute of any state where such Insurance Subsidiary or other Person is
domiciled or doing insurance business and any successor statute of similar
import, together with the regulations thereunder, as amended or otherwise

 

2



--------------------------------------------------------------------------------

modified and in effect from time to time. References to sections of the
Applicable Insurance Code shall be construed to also refer to successor
sections.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Subsidiary, the insurance department or similar administrative
authority or agency located in the state in which such Insurance Subsidiary is
domiciled.

“Applicable Rate” means for any day:

(a) with respect to any Loan that is a Base Rate Loan, the applicable rate per
annum set forth in the Pricing Schedule in the row opposite the caption “Base
Rate Margin” and in the column corresponding to the “Pricing Level” that applies
for such day;

(b) with respect to any Loan that is a Eurodollar Loan, the applicable rate per
annum set forth in the Pricing Schedule in the row opposite the caption
“Eurodollar Margin” and in the column corresponding to the “Pricing Level” that
applies for such day; and

(c) with respect to the facility fees payable pursuant to Section 2.12(a), the
applicable rate per annum set forth in the Pricing Schedule in the row opposite
the caption “Facility Fee Rate” and in the column corresponding to the “Pricing
Level” that applies for such day.

In each case, the “Applicable Rate” will be based on the Borrower’s Pricing
Rating (as defined in the Pricing Schedule) as of the relevant determination
date; provided that at any time when an Event of Default has occurred and is
continuing, such Applicable Rates will be those set forth in the Pricing
Schedule as “Level V Pricing”.

“Arranger” means KeyBank National Association, in its capacity as lead arranger
of the credit facility provided under this Agreement.

“Assignment” means an assignment and assumption agreement entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assumed Reinsurance” means reinsurance assumed by any Insurance Subsidiary from
another Person (other than from another Insurance Subsidiary or Affiliate of the
Borrower).

“Base Rate”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.

“Best” means A.M. Best & Co. and its successors and assigns or, if it shall be
dissolved or shall no longer assign ratings to insurance companies, then any
other nationally recognized insurance statistical rating agency designated by
the Administrative Agent.

 

3



--------------------------------------------------------------------------------

“Blocked Person” has the meaning specified in Section 3.19.

“Board of Directors” means, the Board of Directors of the Borrower or any
committee thereof duly authorized to act on behalf of such Board of Directors.

“Borrower” means State Auto Financial Corporation, an Ohio corporation, and its
successors.

“Borrowing” means Loans of the same Interest Type made, converted or continued
on the same day and, in the case of Eurodollar Loans, as to which the same
Interest Period is in effect. The term “Borrowing” does not apply to a Swingline
Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Cleveland, Ohio are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person. The amount of such obligations
will be the capitalized amount thereof determined in accordance with GAAP.

“Ceded Reinsurance” means risk that is ceded (whether by co-insurance,
reinsurance or equivalent relationship otherwise named) by any Insurance
Subsidiary to any other Person (other than to another Insurance Subsidiary or
Affiliate of the Borrower), other than Surplus Relief Reinsurance.

“Change in Control” means the occurrence of any of the following:

(a) at any time during which State Auto Mutual owns less than 50% of either the
aggregate ordinary voting power or the aggregate equity value represented by the
issued and outstanding Equity Interests in the Borrower, any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act), other than State
Auto Mutual, is or becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Exchange Act, except that for the purposes of this clause
(a) such person shall be deemed to have “beneficial ownership” of all shares
that any such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of more
than any one or more of the following: (i) 30% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the
Borrower, (ii) 30% of the aggregate equity value represented by the issued and
outstanding

 

4



--------------------------------------------------------------------------------

Equity Interests in the Borrower, (iii) the percentage then owned by State Auto
Mutual of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Borrower, and (iv) the percentage then owned
by State Auto Mutual of the aggregate equity value represented by the issued and
outstanding Equity Interests in the Borrower;

(b) individuals who constituted the Board of Directors of the Borrower at any
given time (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the Borrower
was approved by (i) a vote of at least 66-2/3% of the directors of the Borrower
then still in office who were either directors at such time or whose election or
nomination for election was previously so approved or (ii) State Auto Mutual)
cease for any reason to constitute a majority of the Board of Directors then in
office;

(c) the adoption of a plan relating to the liquidation or dissolution of the
Borrower; or

(d) the merger (other than a merger permitted under the provisions of
Section 6.03) or consolidation of the Borrower with or into another Person or
the merger of another Person with or into the Borrower, or the sale of all or
substantially all the assets of the Borrower (determined on a Consolidated
basis) to another Person, other than a merger or consolidation transaction in
which holders of Equity Interests representing 100% of the ordinary voting power
represented by the Equity Interests in the Borrower immediately prior to such
transaction (or other securities into which such securities are converted as
part of such merger or consolidation transaction) own directly or indirectly at
least a majority of the ordinary voting power represented by the Equity
Interests in the surviving Person in such merger or consolidation transaction
issued and outstanding immediately after such transaction and in substantially
the same proportion as before the transaction.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after such date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
such date; provided that, notwithstanding anything herein to the contrary,
(i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Loans and to acquire participations in Swingline Loans hereunder,
expressed as an

 

5



--------------------------------------------------------------------------------

amount representing the maximum aggregate amount of such Lender’s Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) increased from time to time pursuant to Section 2.05 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment pursuant to which such
Lender shall have assumed its initial Commitment, as applicable. The aggregate
amount of the Commitments as of the Effective Date is $100,000,000.

“Consolidated” means the Borrower and its Subsidiaries, taken as a whole in
accordance with GAAP.

“Consolidated Assets” means, as at the date of any determination, the net book
value of all assets of the Borrower and its Subsidiaries as of such date
classified as assets in accordance with GAAP and determined on a Consolidated
basis.

“Consolidated Liabilities” means, as at any date of determination, all
liabilities of the Borrower and its Subsidiaries as of such date classified as
liabilities in accordance with GAAP and determined on a Consolidated basis.

“Consolidated Net Worth” means, as at any date of determination, the result of
(a) all Consolidated Assets (after deducting all applicable reserves and
excluding any re-appraisal or write-up of assets after the date of this
Agreement) as of such date, (b) minus all Consolidated Liabilities as of such
date, and (c) as applicable, plus Accumulated Other Comprehensive Loss or minus
Accumulated Other Comprehensive Income; provided that, for the purpose of
determining compliance with the covenant contained in Section 6.12, the
computation of Consolidated Net Worth shall exclude the effect of Financial
Accounting Standards Board Update No. 2010-26 - Accounting for Costs Associated
with Acquiring or Renewing Insurance Contracts, effective January 1, 2012,
provided, further, that the amount excluded pursuant to the immediately
preceding proviso shall not exceed Seventy Million Dollars ($70,000,000).

“Control” means possession, directly or indirectly, of the power (a) to vote 20%
or more of any class of voting securities of a Person or (b) to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Current Redeemable Equity” means any preferred stock or other preferred Equity
Interests, which in either case, is subject to mandatory redemption at any time
prior to the first anniversary of the Maturity Date (as it exists on any date of
determination).

“Debt” of any Person means, without duplication:

(a) all obligations of such Person for borrowed money or with respect to
deposits or advances of any kind (other than unspent cash deposits held in
escrow by or in favor of such Person, or in a segregated deposit account
controlled by such Person, in each case in the ordinary course of business to
secure the performance obligations of, or damages owing from, one or more third
parties),

 

6



--------------------------------------------------------------------------------

(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments,

(c) all obligations of such Person on which interest charges are customarily
paid (other than obligations where interest is levied only on late or past due
amounts).

(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person,

(e) all obligations of such Person in respect of the deferred purchase price of
property or services (excluding current accounts payable incurred in the
ordinary course of business),

(f) all Debt of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) any Lien on property
owned or acquired by such Person, whether or not the Debt secured thereby has
been assumed,

(g) all Guarantees by such Person of Debt of others,

(h) all Capital Lease Obligations of such Person,

(i) all unpaid obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty (other
than cash collateralized letters of credit to secure the performance of workers’
compensation, unemployment insurance, other social security laws or regulations,
bids, trade contracts, leases, environmental and other statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case, obtained in the ordinary course of business),

(j) all capital stock of such Person which is required to be redeemed or is
redeemable at the option of the holder if certain events or conditions occur or
exist or otherwise, and

(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

The Debt of any Person shall include the Debt of any other entity (including any
partnership in which such Person is a general partner) to the extent that such
Person is liable therefor pursuant to law or judicial holding as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent that contractual provisions binding on the holder of such
Debt provide that such Person is not liable therefor; provided that Debt shall
not include (i) obligations with respect to insurance policies, annuities,
guaranteed investment contracts and similar products underwritten by, or
Reinsurance Agreements or Retrocession Agreements entered into by, an Insurance
Subsidiary in the ordinary course of its business, (ii) obligations with respect
to Surplus Relief Reinsurance ceded by an Insurance Subsidiary, or
(iii) obligations of the Borrower or a Subsidiary with respect to Trust
Preferred Securities, provided that the aggregate face amount of all Trust
Preferred Securities does not exceed $25,000,000 at any time.

 

7



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions, including foreign, from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 2.19(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, the Swingline
Lender, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the Swingline Lender or any other Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s good faith determination that a
condition precedent to funding (which condition precedent, together with any
applicable Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.19(b) hereof) upon delivery of written notice of such determination to
the Borrower and each Lender.

“Dollars” or “$” refers to lawful money of the United States.

 

8



--------------------------------------------------------------------------------

“Domestic Subsidiary” means each Subsidiary that is not a Foreign Subsidiary.

“Effective Date” means the date on which each of the conditions specified in
Section 4.01 is satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, the preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or the
effects of the environment on health and safety.

“Equity Interests” means (a) shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person or (b) any Equity Rights.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or securities convertible into, any
additional shares of capital stock of any class, or partnership or other
ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Subsidiary, is treated as a single
employer under Section 4 14(b) or (c) of the Internal Revenue Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Internal Revenue
Code, is treated as a single employer under Section 414 of the Internal Revenue
Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (except an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Internal Revenue Code or Section 302 of ERISA), whether or
not waived; (c) the filing pursuant to Section 4 12(d) of the Internal Revenue
Code or Section 3 03(d) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Plan; (d) the incurrence by the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Borrower or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
or (g) the receipt by the Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA.

 

9



--------------------------------------------------------------------------------

“Eurodollar”, when used with respect to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Events of Default” has the meaning specified in Article 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

“Excluded Taxes” means, with respect to any Lender Party or other recipient of a
payment made by or on account of any obligation of the Borrower hereunder:

(a) income or franchise taxes imposed on (or measured by) its net income,
receipts, capital or net worth by the United States (or any jurisdiction within
the United States, except to the extent that such jurisdiction within the United
States imposes such taxes solely in connection with such Lender Party’s
enforcement of its rights or exercise of its remedies under the Loan Documents),
or by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located (collectively, “Income Taxes”);

(b) any branch profits taxes imposed by the United States or any similar tax
imposed by any other jurisdiction described in clause (a) above;

(c) in the case of a Foreign Lender, any withholding tax that (i) is in effect
and would apply to amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement or designates a new lending
office or (ii) is attributable to such Foreign Lender’s failure to comply with
Section 2.17(e); and

(d) any United States federal withholding taxes imposed pursuant to FATCA.

Notwithstanding the foregoing, a withholding tax will not be an “Excluded Tax”
to the extent that (A) it is imposed on amounts payable to a Foreign Lender by
reason of an assignment made to such Foreign Lender at the Borrower’s request
pursuant to Section 2.19(b), (B) it is imposed on amounts payable to a Foreign
Lender by reason of any other assignment and does not exceed the amount for
which the assignor would have been indemnified pursuant to Section 2.17(a) or
(C) in the case of designation of a new lending office, it does not exceed the
amount for which such Foreign Lender would have been indemnified if it had not
designated a new lending office.

“Exposure” means, with respect to any Lender at any time, the sum of (a) the
aggregate outstanding principal amount of such Lender’s Loans at such time and
(b) such Lender’s Swingline Exposure at such time.

“Farmers Casualty” means Farmers Casualty Insurance Company, an Iowa domiciled
property and casualty insurance company, and its successors.

 

10



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect on the date of this Agreement (or any amended or successor version of
FATCA that is substantively comparable and not materially more onerous to comply
with), and any current or future regulations thereunder or official governmental
interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of Cleveland, or, if such rate is not so published on
such Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States.

“Financial Officer” means the chief financial officer, treasurer, any assistant
treasurer, the controller or any assistant controller of the Borrower.

“Financing Transactions” means any one or more of the execution, delivery and
performance by the Borrower of the Loan Documents to which it is to be a party,
and the borrowing of Loans.

“Fiscal Quarter” means a fiscal quarter of the Borrower.

“Fiscal Quarter Increase” means, as to any Fiscal Quarter, the greater of (a) an
amount equal to 30% of the Borrower’s Consolidated net, after tax earnings
(determined in accordance with GAAP) for such Fiscal Quarter and (b) zero
dollars ($0).

“Fiscal Year” means a fiscal year of the Borrower.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction outside the United States.

“Foreign Subsidiary” means a Subsidiary (which may be a corporation, limited
liability company, partnership or other legal entity) organized under the laws
of a jurisdiction outside the United States, and conducting substantially all
its operations outside the United States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swingline Lender, such Defaulting Lender’s Percentage of
outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited Consolidated financial statements of

 

11



--------------------------------------------------------------------------------

the Borrower and its Consolidated Subsidiaries delivered to the Lenders. If at
any time the SEC permits or requires U.S.-domiciled companies subject to the
reporting requirements of the Exchange Act to use, in whole or in part, IFRS in
lieu of GAAP for financial reporting purposes, the Borrower may elect by written
notice to the Administrative Agent to so use IFRS (or, to the extent permitted
by the SEC and consistent with pronouncements of the Financial Accounting
Standards Board and the International Accounting Standards Board, portions
thereof from time to time) in lieu of GAAP and, upon any such notice, references
herein to GAAP shall thereafter be construed to mean (a) for periods beginning
on and after the date specified in such notice, IFRS (or, if applicable, such
portions) as in effect from time to time and (b) for prior periods, GAAP as
defined in the first sentence of this definition (and as theretofore modified
pursuant to this sentence), in each case subject to Section 1.04.

“Governmental Authority” means the government of the United States or any other
nation or any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Guarantee” by any Person (the “guarantor”) means any obligation, contingent or
otherwise, of the guarantor guaranteeing or having the economic effect of
guaranteeing any Debt or other debt-like obligations of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or advance or supply funds for the purchase of) any
security for the payment thereof, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Debt or other
obligation of the payment thereof, (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Debt or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Debt or other obligation; provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest rate, currency exchange rate or commodity price hedging arrangement.

“IFRS” means the International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute

 

12



--------------------------------------------------------------------------------

of Certified Public Accountants, or any successor to either such Board, or the
SEC, as the case may be), as in effect from time to time.

“Income Taxes” has the meaning specified in clause (a) of the definition of
Excluded Taxes.

“Indemnified Taxes” means all Taxes except Excluded Taxes.

“Insurance Subsidiary” means a Subsidiary that is a regulated insurance company.
As of the date of this Agreement, State Auto P&C, Milbank, Farmers Casualty, and
State Auto Ohio constitute the Insurance Subsidiaries.

“Intercompany Pooling Arrangement” means the Reinsurance Pooling Agreement
amended and restated as of January 1, 2011 (and entered into as of January 3,
2011 by and among State Auto Mutual, State Auto P&C, Milbank, State Auto
Wisconsin, Farmers Casualty, State Auto Ohio, State Auto Florida , Meridian
Security, Meridian Citizens Mutual, Patrons Mutual Insurance Company of
Connecticut, Litchfield Mutual Fire Insurance Company, Beacon National Insurance
Company, Rockhill Insurance Company, Plaza Insurance Company, American
Compensation Insurance Company and Bloomington Compensation Insurance Company,
as such agreement may be modified and supplemented and in effect from time to
time pursuant to this Agreement.

“Interest Election” means an election by the Borrower to change or continue the
Interest Type of a Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
Business Day of each calendar quarter in respect of the quarter then ending,
(b) with respect to any Swingline Loan, the day on which such Loan is required
to be repaid and (c) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, if
such Interest Period is longer than three months, each day during such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
beginning on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be deemed to be the effective date of the most recent conversion or continuation
of such Borrowing.

 

13



--------------------------------------------------------------------------------

“Interest Type”, when used with respect to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time.

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such sale); (b) the making
of any deposit with, or advance, loan or other extension of credit or capital
contribution to, any other Person (including the purchase of Property from
another Person subject to an understanding or agreement, contingent or
otherwise, to resell such Property to such Person), but excluding any such
advance, loan or extension of credit having a term not exceeding 90 days arising
in connection with the sale of inventory or supplies by such Person in the
ordinary course of business; (c) the entering into of any Guarantee of, or other
contingent obligation with respect to, Debt or other liability of any other
Person and (without duplication) any amount committed to be advanced, lent or
extended to such Person; or (d) the entering into of any Hedging Agreement.

“Lender Affiliate” means, (a) with respect to any Lender, (i) an Affiliate of
such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by such Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Parties” means the Lenders and the Administrative Agent.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment or Section 2.05,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment. Unless the context requires otherwise, the term “Lenders” includes
the Swingline Lender.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the per annum rate of interest, determined by the Administrative Agent
in accordance with its usual procedures (which determination shall be conclusive
and binding absent manifest error) as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the beginning of such Interest Period pertaining
to such Eurodollar Borrowing, equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market), having a maturity
comparable to such Interest Period. In the event that such a

 

14



--------------------------------------------------------------------------------

rate quotation is not available for any reason, then the rate shall be the rate,
determined by the Administrative Agent as of approximately 11:00 a.m. (London
time) two (2) Business Days prior to the beginning of such Interest Period
pertaining to such Eurodollar Borrowing, to be the average (rounded upwards, if
necessary, to the nearest one sixteenth of one percent (1/16th of 1%)) of the
per annum rates of interest at which dollar deposits in immediately available
funds, approximately equal in principal amount to such Eurodollar Borrowing and
for a maturity comparable to the Interest Period, are offered to KeyBank
National Association by prime banks in the London interbank market.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Like-Kind Exchange” means the disposition of property in exchange for similar
property or for cash proceeds in a transaction qualifying as a like-kind
exchange pursuant to Section 1031 of the Internal Revenue Code (or any successor
provision).

“Loan Documents” means this Agreement, any promissory note issued by the
Borrower pursuant to Section 2.09(e) and any certificate required to be
delivered by the Borrower pursuant to Article 2 or Article 5.

“Loans” means loans made by the Lenders to the Borrower pursuant to
Section 2.02. Unless the context requires otherwise, the term “Loans” includes
Swingline Loans.

“Long-Term Debt” means any Debt that, in accordance with GAAP, constitutes (or,
when incurred, constituted) a long-term liability.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, financial condition, prospects, contingent
liabilities or material agreements of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform any of its obligations under
any Loan Document or (c) the rights of or benefits available to any Lender Party
under, or the validity or enforceability of, any Loan Document.

“Material Debt” means Debt (other than obligations in respect of the Loans) or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000. For purposes of determining Material Debt, the “principal amount”
of the obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time will be the maximum aggregate amount (after giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.

 

15



--------------------------------------------------------------------------------

“Material Insurance Subsidiary” means a Material Subsidiary that is also an
Insurance Subsidiary. As of the date of this Agreement, State Auto P&C, and
Milbank constitute the Material Insurance Subsidiaries.

“Material Subsidiary” means a Subsidiary that holds, directly or indirectly,
more than 5% of the Consolidated assets of the Borrower and its Subsidiaries at
such time or that accounts for more than 5% of the consolidated revenues of the
Borrower and its Subsidiaries at such time, in each instance determined in
accordance with GAAP.

“Maturity Date” means the Revolving Availability Termination Date.

“Meridian Citizens Mutual” means Meridian Citizens Mutual Insurance Company, an
Indiana domiciled mutual property and casualty insurance company and its
successors.

“Meridian Security” means Meridian Security Insurance Company, an Indiana
domiciled property and casualty insurance company and its successors.

“Milbank” means Milbank Insurance Company, a South Dakota domiciled property and
casualty insurance company and its successors.

“Minimum Net Worth” means, for any Fiscal Quarter, the minimum Consolidated Net
Worth required to be maintained by the Borrower as of the end of such Fiscal
Quarter pursuant to Section 6.12.

“Moody’s” means Moody’s Investors Service, Inc. and its successors and assigns
or, if it shall be dissolved or shall no longer assign credit ratings to long
term debt, then any other nationally recognized statistical rating agency
designated by the Administrative Agent.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.

“Net Available Proceeds” means, with respect to the sale or other disposition of
any Equity Interests of the Borrower or a Material Subsidiary, the aggregate
amount of all cash received by the Borrower and its Material Subsidiaries in
respect of such sale or other disposition, net of reasonable expenses incurred
by the Borrower and its Material Subsidiaries in connection therewith.

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made under

 

16



--------------------------------------------------------------------------------

any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document.

“Participants” has the meaning specified in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percentage” means, with respect to any Lender, the percentage of the Total
Commitment represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Percentages will be determined based on the
Commitments most recently in effect, adjusted to give effect to any assignments.

“Permitted Acquisition” means any Acquisition by the Borrower or a Material
Subsidiary if all of the following conditions (to the extent, as to clauses
(c) and (d), below, applicable to such Acquisition) are met:

(a) no Default exists immediately prior to, and after giving effect to, the
consummation of such Acquisition;

(b) all transactions related to such Acquisition are consummated in compliance,
in all material respects, with applicable law;

(c) in the case of an Acquisition of Equity Interests in a Person, after giving
effect to such Acquisition, 100% of the Equity Interests in such Person, and any
other Subsidiary resulting from such Acquisition, shall be owned directly or
indirectly by the Borrower;

(d) in the case of an Acquisition of assets of a Person, 100% of the Equity
Interests in any Subsidiary formed for the purpose of or resulting from such
Acquisition shall be owned directly or indirectly by the Borrower;

(e) such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Person or the Person whose Equity
Interests are to be acquired;

(f) without limiting the generality of clause (a), above, (i) after giving
effect to such Acquisition, the Borrower and its Subsidiaries shall be in
compliance with the requirements of Section 6.03(d), and (ii) if such
Acquisition is in the form of a merger, consolidation or amalgamation, such
merger, consolidation or amalgamation shall conform to the requirements of
clauses (i), (iii) and (iv) of Section 6.03;

(g) if the aggregate consideration for such Acquisition and all other Permitted
Acquisitions consummated within the preceding 365-day period exceeds
$150,000,000, the Borrower shall have delivered to the Administrative Agent at
least twenty (20) days prior to the consummation of such Acquisition (i) a copy
of the purchase agreement (or

 

17



--------------------------------------------------------------------------------

equivalent agreement otherwise named) and related material documents pursuant to
which such Acquisition is to be effected and (ii) a certificate of a Financial
Officer showing to the reasonable satisfaction of the Administrative Agent that
the Borrower is (A) in compliance on a pro forma basis after giving effect to
such Acquisition, with the covenants contained in Sections 6.11 and 6.12
recomputed as of the last day of the most recently ended Fiscal Quarter for
which financial statements are available as if such Acquisition had occurred on
such last day and (B) in compliance with the provisions of clauses (a) through
(f), above, inclusive; and

(h) with respect to all Acquisitions other than those described in clause (g),
above, the Borrower shall have delivered to the Administrative Agent written
notice of such Acquisition, accompanied by such information relating thereto as
the Administrative Agent may reasonably request, promptly following the
consummation of such Acquisition.

“Permitted Investments” means any of the following: (a) any investment in direct
obligations of the United States of America or any agency thereof;
(b) investments in time deposit accounts, certificates of deposit and money
market deposits maturing within 90 days of the date of acquisition thereof
issued by any Lender or a bank or trust company which is organized under the
laws of the United States of America, any State thereof or any foreign country
recognized by the United States of America, and which bank or trust company has
capital, surplus and undivided profits aggregating in excess of $500,000,000 (or
the foreign currency equivalent thereof) and whose long-term debt is rated “A”
(or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Exchange Act) or any money market fund sponsored by a registered broker dealer
or mutual fund distributor; (c) repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clause
(a) above entered into with a Lender or a bank meeting the qualifications
described in clause (b) above; (d) investments in commercial paper, maturing not
more than 90 days after the date of acquisition, issued by a corporation (other
than an Affiliate of the Borrower) organized and in existence under the laws of
the United States of America or any foreign country recognized by the United
States of America with a rating at the times as of which any investment therein
is made of “P-l” (or higher) by Moody’s or “A-1” (or higher) by S&P;
(e) investments in securities with maturities of six months or less from the
date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States of America, or by any political subdivision or
taxing authority thereof, and rated at least “A” by S&P or “A” by Moody’s; and
(f) any other investment permitted by the Applicable Insurance Regulatory
Authority.

“Permitted Liens” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.05;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.05:

 

18



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations (including, without limitation, deposits made in the
ordinary course of business to cash collateralize letters of credit described in
the parenthetical in clause (i) of the definition of “Debt”);

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, and Liens imposed by statutory or common law
relating to banker’s liens or rights of setoff or similar rights relating to
deposit accounts, in each case in the ordinary course of business;

(e) Liens arising under escrows, trusts, custodianships, separate accounts,
funds withheld procedures, and similar deposits, arrangements, or agreements
established with respect to insurance policies, annuities, guaranteed investment
contracts and similar products underwritten by, or Reinsurance Agreements
entered into by, any Insurance Subsidiary in the ordinary course of business;

(f) deposits with insurance regulatory authorities in the ordinary course of
business; and

(g) easements, zoning restrictions, rights-of-way, licenses, reservations, minor
irregularities of title and similar encumbrances on real property imposed by law
or arising in the ordinary course of business that do not secure any monetary
obligation and do not materially detract from the value of the affected property
or interfere with the ordinary conduct of business of the Borrower or any
Material Subsidiary;

provided that, except as provided in clause (c), above, the term “Permitted
Liens” shall not include any Lien that secures Debt.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Placed Debt” is defined in Section 6.01.

“Plan” means any employee pension benefit plan (except a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Internal
Revenue Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) a “contributing sponsor” as defined in
Section 400 l(a)(13) of ERISA.

“Prevailing Eastern Time” means “eastern standard time” as defined in 15 USC
§263 as modified by 15 USC §260a.

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

19



--------------------------------------------------------------------------------

“Prime Rate” means, for any day, the rate of interest per annum then most
recently publicly announced by KeyBank National Association as its “prime” rate
(or equivalent rate otherwise named) in effect at its principal office in
Cleveland, Ohio, which prime rate is not necessarily the lowest rate of interest
charged by KeyBank National Association to commercial borrowers. Each change in
the Prime Rate will be effective for purposes hereof from and including the date
such change is publicly announced as being effective.

“Rating Agency” means each of S&P and Moody’s.

“Register” has the meaning specified in Section 9.04(c).

“Reinsurance Agreement” means any agreement, contract, treaty or other
arrangement providing for Ceded Reinsurance by any Insurance Subsidiary or any
Subsidiary of such Insurance Subsidiary.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

“Required Lenders” means, at any time, Lenders having aggregate Exposures and
unused Commitments representing more than 50% of the sum of all Exposures and
unused Commitments at such time; provided that the outstanding Exposure and
unused Commitment of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

“Restricted Payment” means, without duplication, (a) any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interest in the Borrower or with respect to any Trust Preferred
Securities or (b) any payment (whether in cash, securities or other property) or
incurrence of an obligation by the Borrower or any of its Subsidiaries,
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Equity
Interest in the Borrower or any Trust Preferred Securities.

“Retrocession Agreement” means any agreement, contract, treaty or other
arrangement (other than Surplus Relief Reinsurance) whereby any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes reinsurance to
other insurers (other than to another Insurance Subsidiary or any of its
Subsidiaries).

“Revolving Availability” means on any date an amount equal to the Total
Commitment on such date, minus the Total Outstanding Amount on such date.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the Revolving Availability Termination Date (or,
if earlier, the date on which all outstanding Commitments terminate).

 

20



--------------------------------------------------------------------------------

“Revolving Availability Termination Date” means September 29, 2016 (or if such
date is not a Business Day with respect to Eurodollar Loans, the next preceding
day that is a Business Day with respect to Eurodollar Loans).

“Sale-Leaseback Transaction” has the meaning specified in Section 6.07.

“SAP” means, with respect to any Insurance Subsidiary, the accounting procedures
and practices prescribed or permitted by the Applicable Insurance Regulatory
Authority, applied on a basis consistent with those that, in accordance with the
last sentence of Section 1.04 hereof, are to be used in making the calculations
for purposes of determining compliance with this Agreement.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and its successors and assigns or, if it shall be dissolved or
shall no longer assign credit ratings to long term debt, then any other
nationally recognized statistical rating agency designated by the Administrative
Agent.

“SEC” means the United States Securities and Exchange Commission.

“Senior Debt Rating” means a rating of the Borrower’s senior long-term debt
which is not secured or supported by a guarantee, letter of credit or other form
of credit enhancement; provided that if a Senior Debt Rating by a Rating Agency
is required to be at or above a specified level and such Rating Agency shall
have changed its system of classifications after the date hereof, the
requirement will be met if the Senior Debt Rating by such Rating Agency is at or
above the new rating which most closely corresponds to the specified level under
the old rating system; and provided further that the Senior Debt Rating in
effect on any date is that in effect at the close of business on such date.

“State Auto Florida” means State Auto Florida Insurance Company, an Indiana
domiciled property and casualty insurance company and its successors.

“State Auto Ohio” means State Auto Insurance Company of Ohio, an Ohio domiciled
property and casualty insurance company and its successors.

“State Auto Mutual” means State Automobile Mutual Insurance Company, an Ohio
domiciled mutual property and casualty insurance company and its successors.

“State Auto P&C” means State Auto Property and Casualty Insurance Company, an
Iowa domiciled property and casualty insurance company and its successors.

“State Auto Wisconsin” means State Auto Insurance Company of Wisconsin, a
Wisconsin domiciled property and casualty insurance company and its successors.

“Statutory Reserve Adjustment” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or

 

21



--------------------------------------------------------------------------------

supplemental reserves) expressed as a decimal established by the Federal Reserve
Board to which the Administrative Agent is subject with respect to eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board). Such reserve percentages will include those imposed
pursuant to such Regulation D. Eurodollar Loans will be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Adjustment will be adjusted automatically on
and as of the effective date of any change in any applicable reserve percentage.

“Statutory Statement” means, as to any Insurance Subsidiary, a statement of the
condition and affairs of such Insurance Subsidiary, prepared in accordance with
statutory accounting practices required or permitted by the Applicable Insurance
Regulatory Authority, and filed with the Applicable Insurance Regulatory
Authority.

“Statutory Surplus” means, as at any date for any Insurance Subsidiary, the
aggregate amount of surplus as regards policyholders (determined without
duplication in accordance with SAP) of such Insurance Subsidiary, as set forth
on page 3, line 38, of the most recent Statutory Statement of such Insurance
Subsidiary (or equivalent page, line, or statement, to the extent that any
thereof is modified or replaced).

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any corporation, limited liability company, partnership or other entity the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date and (b) any other corporation, limited
liability company, partnership or other entity (i) of which securities or other
ownership interests (A) representing more than 50% of the ordinary voting power
or, in the case of a partnership, more than 50% of the general partnership
voting interests or (B) otherwise having ordinary voting power to elect a
majority of the board of directors or other persons performing similar
functions, are, as of such date, owned, controlled or held, or (ii) that is
otherwise Controlled (pursuant to clause (b) of the definition of “Control”) as
of such date, by the parent and/or one or more of its subsidiaries.

“Subsidiary” means any subsidiary of the Borrower.

“Surplus Relief Reinsurance” means any transaction in which any Insurance
Subsidiary or any Subsidiary of such Insurance Subsidiary cedes business under a
reinsurance agreement that would be considered a “financing-type” reinsurance
agreement as determined by the independent certified public accountants of State
Auto Mutual or such Insurance Subsidiary in accordance with principles published
by the Financial Accounting Standards Board or the Second Edition of the AICPA
Audit Guide for Stock Life Insurance Companies (pp. 91-92 or equivalent
provisions), as the same may be revised from time to time.

“Swingline Exposure” means, at any time, the aggregate outstanding principal
amount of the Swingline Loans at such time. The Swingline Exposure of any Lender
at any time will be its Percentage of the total Swingline Exposure at such time.

 

22



--------------------------------------------------------------------------------

“Swingline Lender” means KeyBank National Association, in its capacity as the
lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Capitalization” means, as of any date, the aggregate of, without
duplication, (a) Consolidated Debt of the Borrower, of the type described in any
or all of clauses (a), (b), (c), (d), (e) and (h) of the definition of “Debt”,
on such date and (b) Consolidated Net Worth of the Borrower, on such date.

“Total Commitment” means, at any date, the aggregate of the Commitments of all
Lenders at such date.

“Total Outstanding Amount” means, at any date, the aggregate Exposures of all
Lenders at such date.

“Trust Preferred Securities” means mandatorily redeemable preferred securities
(a) issued by one or more business trusts that are Affiliates of the Borrower
(including, without limitation, STFC Capital Trust 1, a Delaware business trust)
and (b) guaranteed by the Borrower.

“United States” means the United States of America.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership or other entity of which all of the equity securities or other
ownership interests (other than, in the case of a corporation, directors’
qualifying shares) are directly or indirectly owned or controlled by such Person
or one or more Wholly Owned Subsidiaries of such Person or by such Person and
one or more Wholly Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified by Interest Type (e.g., a
“Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.03. Terms Generally. The definitions of terms herein (including those
incorporated by reference to another document) apply equally to the singular and
plural forms of

 

23



--------------------------------------------------------------------------------

the terms defined. Whenever the context may require, any pronoun includes the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the word “property” shall be construed to refer to any
and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

Section 1.04. Accounting Terms; Changes in GAAP.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Administrative
Agent hereunder shall (unless otherwise disclosed to the Administrative Agent in
writing at the time of delivery thereof in the manner described in subsection
(b) below) be prepared, in accordance with GAAP or with SAP applied on a basis
consistent with those used in the preparation of the latest financial statements
furnished to the Administrative Agent hereunder (which, prior to the delivery of
the first financial statements under Section 5.01 hereof, shall mean the
audited, or annual statutory, financial statements as at December 31, 2010
referred to in Section 3.04 hereof). All calculations made for the purposes of
determining compliance with this Agreement shall (except as otherwise expressly
provided herein) be made by application of GAAP or with SAP applied on a basis
consistent with those used in the preparation of the latest annual or quarterly
financial statements furnished to the Administrative Agent pursuant to
Section 5.01 hereof (or, prior to the delivery of the first financial statements
under Section 5.01 hereof, used in the preparation of the audited, or annual
statutory, financial statements as at December 31, 2010 referred to in
Section 3.04 hereof) unless (i) the Borrower shall have objected to determining
such compliance on such basis at the time of delivery of such financial
statements or (ii) the Required Lenders (through the Administrative Agent) shall
so object in writing within 30 days after delivery of such financial statements,
in either of which events such calculations shall be made on a basis consistent
with those used in the preparation of the latest financial statements as to
which such objection shall not have been made (which, if objection is made in
respect of the first financial statements delivered under Section 5.01 hereof,
shall mean the audited, or annual statutory, financial statements referred to in
Section 3.04 hereof); provided that, if any change in GAAP by reason of a change
from GAAP to IFRS or, if applicable, portions thereof (as provided in the
definition of “GAAP”) would affect in any material respect the computation of
any ratio or other financial covenant, basket, calculation or requirement set
forth herein or in any other Loan Document, the Administrative Agent and the
Borrower shall endeavor to negotiate in good faith a modification of such ratio,
covenant, basket, calculation or requirement to preserve the original intent
thereof in light of such change from GAAP to IFRS or, if applicable,

 

24



--------------------------------------------------------------------------------

a portions thereof (subject, however, to the approval of the Required Lenders);
and until, if ever, such modification shall have been effected by an amendment
to such ratio, covenant, basket, calculation or requirement approved by the
Borrower and the Required Lenders as provided in Section 9.02 hereof, (i) such
ratio, covenant, basket, calculation or requirement shall continue to be
computed in accordance with GAAP prior to such change to IFRS (or, if
applicable, portions thereof) and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio, covenant, basket,
calculation or requirement made before and after giving effect to such change
from GAAP to IFRS (or, if applicable, portions thereof).

(b) The Borrower shall deliver to the Administrative Agent at the same time as
the delivery of any annual or quarterly financial statement under Section 5.01
hereof (i) a description in reasonable detail of any material variation between
the application of accounting principles, or statutory accounting practices,
employed in the preparation of such statement and the application of accounting
principles, or statutory accounting practices, employed in the preparation of
the next preceding annual or quarterly financial statements as to which no
objection has been made in accordance with the last sentence of subsection
(a) above and (ii) reasonable estimates of the difference between such
statements arising as a consequence thereof.

(c) To enable the ready and consistent determination of compliance with the
covenants set forth in Article 6 hereof, the Borrower shall not change the last
day of its fiscal year from December 31, or the last days of the first three
fiscal quarters in each of its fiscal years from March 31, June 30 and
September 30 of each year, respectively.

ARTICLE 2

THE CREDITS

Section 2.01. Commitments. (a) Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not at any time result in (A) such Lender’s Exposure exceeding its
Commitment or (B) the Total Outstanding Amount exceeding the Total Commitment
then in effect. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

(b) The Commitments of the Lenders are several, i.e., the failure of any Lender
to make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder, and no Lender shall be responsible for any other
Lender’s failure to make Loans as and when required hereunder.

Section 2.02. Revolving Loans. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Interest Type made by the Lenders
ratably in accordance with their respective Commitments, as the Borrower may
request (subject to Section 2.14) in accordance herewith. Each Lender at its
option may make any Eurodollar Loan by causing any domestic or

 

25



--------------------------------------------------------------------------------

foreign branch or Affiliate of such Lender to make such Loan. Any exercise of
such option shall not affect the Borrower’s obligation to repay such Loan as
provided herein.

(b) At the beginning of each Interest Period for any Eurodollar Borrowing, the
aggregate amount of such Borrowing shall be an integral multiple of $5,000,000
and not less than $10,000,000. When each Base Rate Borrowing is made, the
aggregate amount of such Borrowing shall be an integral multiple of $5,000,000
and not less than $10,000,000; provided that a Base Rate Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the Commitments.
Borrowings of more than one Interest Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of four
(4) Eurodollar Borrowings outstanding.

(c) Notwithstanding any other provision hereof, the Borrower will not be
entitled to request, or to elect to convert or continue, any Eurodollar
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.

Section 2.03. Requests to Borrow Loans. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., Prevailing
Eastern Time, three Business Days before the date of the proposed Borrowing or
(b) in the case of a Base Rate Borrowing, not later than 11:00 a.m., Prevailing
Eastern Time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
“Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no election as to the Interest Type of a Borrowing is specified, the
requested Borrowing will be a Base Rate Borrowing. If no Interest Period with
respect to a requested Eurodollar Borrowing is specified, the Borrower will be
deemed to have selected an Interest Period of one month’s duration. Promptly
after it receives a Borrowing Request in accordance with this Section,

 

26



--------------------------------------------------------------------------------

the Administrative Agent shall advise each Lender as to the details of such
Borrowing Request and the amount of such Lender’s Loan to be made pursuant
thereto.

Section 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Revolving Availability Period, in each case in an amount
that (i) is an integral multiple of $5,000,000 and not less than $10,000,000,
(ii) will not result in the aggregate outstanding principal amount of all
Swingline Loans exceeding $15,000,000 and (iii) will not result in the Total
Outstanding Amount exceeding the Total Commitment then in effect; provided that
the Swingline Lender will not be required to make a Swingline Loan to refinance
an outstanding Swingline Loan. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy or email
transmission), not later than 3:00 p.m., Prevailing Eastern Time, on the
proposed date of borrowing. Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day) and amount of the
requested Swingline Loan. The Administrative Agent shall promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the Borrower’s general deposit account with the Swingline Lender by
5:00 p.m., Prevailing Eastern Time, on the requested date of such Swingline
Loan. Each Swingline Loan shall bear interest at the rate specified in
Section 2.13(c).

(c) The Borrower unconditionally promises to pay to the Swingline Lender the
then unpaid principal amount of each Swingline Loan on the earlier of the
Maturity Date and the thirtieth day after such Swingline Loan is made; provided
that, unless the Swingline Lender otherwise expressly agrees in writing, on each
day that a Borrowing of Loans is made, the Borrower shall repay all Swingline
Loans that were outstanding when such Borrowing was requested.

(d) The Borrower will have the right at any time to prepay any Swingline Loan in
full or in part in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000. The Borrower shall notify the Swingline Lender and the
Administrative Agent, by telephone (confirmed by telecopy or email
transmission), of the date and amount of any such prepayment not later than
noon, Prevailing Eastern Time, on the date of prepayment. Each such prepayment
shall be made directly to the Swingline Lender and shall be accompanied by
accrued interest on the amount prepaid.

(e) The Swingline Lender may, by written notice given to the Administrative
Agent not later than 3:00 p.m., Prevailing Eastern Time, on any Business Day,
require the Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans then outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
after it receives such notice, the Administrative Agent shall notify each Lender
as to the details thereof and such Lender’s Percentage of such aggregate amount
of Swingline Loans. Each Lender agrees, upon receipt of such notification, to
pay to the Administrative Agent, for the account of the Swingline Lender, such
Lender’s Percentage of such

 

27



--------------------------------------------------------------------------------

aggregate amount of Swingline Loans. Each Lender’s obligation to acquire
participations in Swingline Loans pursuant to this subsection is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or any reduction or
termination of the Commitments, and each payment by a Lender to acquire such
participations shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
subsection by wire transfer of immediately available funds, in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06(b) shall apply, mutatis mutandis, to the payment obligations of the
Lenders under this subsection), and the Administrative Agent shall promptly pay
to the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in
Swingline Loans acquired pursuant to this subsection, and thereafter payments in
respect of such Swingline Loans shall be made to the Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Borrower (or any other party on behalf of the Borrower) in respect of a
Swingline Loan after the Swingline Lender receives the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent,
which shall promptly remit any such amounts received by it to the Lenders that
shall have made payments pursuant to this subsection and to the Swingline
Lender, as their interests may appear. The purchase of participations in
Swingline Loans pursuant to this subsection will not relieve the Borrower of any
default in the payment thereof.

Section 2.05. Optional Increase in Commitments. At any time prior to the date
that is thirty (30) days prior to the Revolving Availability Termination Date,
if no Default shall have occurred and be continuing (or would result after
giving effect thereto), the Borrower, may, if it so elects, increase the
aggregate amount of the Commitments (each such increase to be in an aggregate
amount that is an integral multiple of $5,000,000 and not less than
$10,000,000), either by designating a financial institution not theretofore a
Lender to become a Lender (such designation to be effective only with the prior
written consent of the Administrative Agent and the Swingline Lender, which
consent will not be unreasonably withheld or delayed, and only if such financial
institution accepts a Commitment in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $10,000,000), or by agreeing with an
existing Lender that such Lender’s Commitment shall be increased. Upon execution
and delivery by the Borrower and such Lender or other financial institution of
an instrument (a “Commitment Acceptance”) in form reasonably satisfactory to the
Administrative Agent, such existing Lender shall have a Commitment as therein
set forth or such other financial institution shall become a Lender with a
Commitment as therein set forth and with all the rights and obligations of a
Lender with such a Commitment hereunder, and any such other financial
institution shall be deemed to be a Lender for all purposes of this Agreement
and the other Loan Documents without any amendment hereto or thereto and without
the consent of any other party (other than those required above in this
Section 2.05); provided:

(a) that the Borrower shall provide prompt notice of such increase to the
Administrative Agent, who shall promptly notify the Lenders;

(b) that the Borrower shall have delivered to the Administrative Agent a copy of
the Commitment Acceptance;

 

28



--------------------------------------------------------------------------------

(c) that the amount of such increase, together with all other increases in the
aggregate amount of the Commitments pursuant to this Section 2.05 since the date
of this Agreement, does not exceed $50,000,000;

(d) that, before and after giving effect to such increase, the representations
and warranties of the Borrower contained in Article 3 of this Agreement shall be
true and correct; and

(e) that the Administrative Agent shall have received such evidence (including
an opinion of Borrower’s counsel) as it may reasonably request to confirm the
Borrower’s due authorization of the transactions contemplated by this
Section 2.05 and the validity and enforceability of the obligations of the
Borrower resulting therefrom.

On the date of any such increase, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

Upon any increase in the aggregate amount of the Commitments pursuant to this
Section 2.05:

(x) within five (5) Business Days, in the case of any Base Rate Borrowings then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Borrowings then outstanding, the Borrower
shall prepay such Borrowing in its entirety and, to the extent the Borrower
elects to do so and subject to the conditions specified in Article 4, the
Borrower shall reborrow Loans from the Lenders in proportion to their respective
Commitments after giving effect to such increase, until such time as all
outstanding Loans are held by the Lenders in such proportion; and

(y) each existing Lender whose Commitment has not increased pursuant to this
Section 2.05 (each, a “Non-increasing Lender”) shall be deemed, without further
action by any party hereto, to have sold to each Lender whose Commitment has
been assumed or increased under this Section 2.05 (each, an “Increased
Commitment Lender”), and each Increased Commitment Lender shall be deemed,
without further action by any party hereto, to have purchased from each
Non-Increasing Lender, a participation (on the terms specified in
Section 2.04(e) respectively) in each Swingline Loan in which such
Non-Increasing Lender has acquired a participation in an amount equal to such
Increased Commitment Lender’s Percentage thereof, until such time as all
Swingline Exposures are held by the Lenders in proportion to their respective
Commitments after giving effect to such increase.

Section 2.06. Funding of Loans. (a) Each Lender making a Loan hereunder shall
wire the principal amount thereof in immediately available funds, by 1:00 p.m.,
Prevailing Eastern Time, on the proposed date of such Loan, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent shall make such funds available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent in
Cleveland, Ohio and designated by the Borrower in the applicable Borrowing
Request.

 

29



--------------------------------------------------------------------------------

(b) Unless the Administrative Agent receives notice from a Lender before the
proposed date of any Borrowing that such Lender will not make its share of such
Borrowing available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such share available on such date in accordance
with Section 2.06(a) and may, in reliance on such assumption, make a
corresponding amount available to the Borrower. In such event, if a Lender has
not in fact made its share of such Borrowing available to the Administrative
Agent, such Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the day such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.07. Interest Elections. (a) Each Borrowing of Loans initially shall be
of the Interest Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Interest Type or, in the case of a
Eurodollar Borrowing, to continue such Borrowing for one or more additional
Interest Periods, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent thereof by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Borrower were requesting that a
Borrowing of the Interest Type resulting from such election be made on the
effective date of such election. Each such telephonic Interest Election shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or e-mail
transmission to the Administrative Agent of a written Interest Election in a
form approved by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election shall specify the following
information in compliance with Section 2.02 and subsection (e) of this Section:

(i) the Borrowing to which such Interest Election applies and, if different
options are being elected with respect to different portions thereof, the
portions thereof to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) below shall be
specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election,
which shall be a Business Day;

 

30



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”.

If an Interest Election requests a Eurodollar Borrowing but does not specify an
Interest Period, the Borrower will be deemed to have selected an Interest Period
of one month’s duration.

(d) Promptly after it receives an Interest Election, the Administrative Agent
shall advise each Lender as to the details thereof and such Lender’s portion of
each resulting Borrowing.

(e) if the Borrower fails to deliver a timely Interest Election with respect to
a Eurodollar Borrowing before the end of an Interest Period applicable thereto,
such Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the
end of such Interest Period. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing, (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) each Eurodollar
Borrowing (unless repaid) will be converted to a Base Rate Borrowing at the end
of the Interest Period applicable thereto on the date of such notice.

Section 2.08. Termination or Reduction of Commitments. (a) Unless previously
terminated, the Commitments will terminate on the Revolving Availability
Termination Date.

(b) The Borrower may at any time terminate the Commitments in whole or from time
to time reduce the Commitments in part; provided that (i) the amount of each
reduction (as distinct from termination in whole) of the Commitments shall be an
integral multiple of $1,000,000 and not less than $5,000,000, (ii) the Borrower
shall not terminate or reduce the Commitments if, after giving effect thereto
and to any concurrent prepayment of Loans pursuant to Section 2.10, the total
Exposures would exceed the total Commitments and (iii) the Borrower shall not
reduce (as distinct from terminate in whole) the Commitments if, after giving
effect thereto, the outstanding Commitments would be less than $50,000,000.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under Section 2.08(b), at least thirty
(30) days before the effective date of such termination or reduction, specifying
such election and the effective date thereof. Promptly after it receives any
such notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section will be
irrevocable; provided that any such notice terminating the Commitments may state
that it is conditioned on the effectiveness of other credit facilities, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or before the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments will be permanent and
will be made ratably among the Lenders in accordance with their respective
Commitments.

 

31



--------------------------------------------------------------------------------

Section 2.09. Payment at Maturity; Evidence of Debt. (a) The Borrower
unconditionally promises to pay to the Administrative Agent on the Maturity
Date, for the account of each Lender, the then unpaid principal amount of such
Lender’s Loans.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Interest Type thereof and each
Interest Period (if any) applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to subsections (b) and
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that any failure by any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not affect the Borrower’s obligation to repay the Loans in accordance with the
terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.10. Optional and Mandatory Prepayments. (a) Optional Prepayments. The
Borrower will have the right at any time to prepay any Borrowing in whole or in
part, subject to the provisions of this Section and Section 2.16.

(b) Mandatory Prepayments. If at any date the Total Outstanding Amount exceeds
the Total Commitment calculated as of such date, then not later than the next
succeeding Business Day, the Borrower shall be required to prepay the Loans in
an amount equal to such excess until the Total Outstanding Amount does not
exceed the Total Commitment.

(c) Allocation of Prepayments. Before any optional or mandatory prepayment of
Borrowings hereunder, the Borrower shall select the Borrowing or Borrowings to
be prepaid and shall specify such selection in the notice of such prepayment
pursuant to Section 2.10(f).

(d) Partial Prepayments. Each partial prepayment of a Borrowing shall be in an
amount that would be permitted under Section 2.02(b) for a Borrowing of the same
Interest Type,

 

32



--------------------------------------------------------------------------------

except as needed to apply fully the required amount of a mandatory prepayment.
Each partial prepayment of a Borrowing shall be applied ratably to the Loans
included in such Borrowing.

(e) Accrued Interest. Each prepayment of a Borrowing shall be accompanied by
accrued interest to the extent required by Section 2.11 or Section 2.13.

(f) Notice of Prepayments. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or e-mail transmission) of any prepayment of
any Borrowing hereunder (i) in the case of a Eurodollar Borrowing, not later
than noon, Prevailing Eastern Time, three Business Days before the date of
prepayment and (ii) in the case of a Base Rate Borrowing, not later than noon,
Prevailing Eastern Time, on the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.08(c), then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.08(c). Promptly after it
receives any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof.

Section 2.11. Change in Control. (a) If a Change in Control of the Borrower
shall occur, the Borrower shall, within one Business Day after the occurrence
thereof, give the Administrative Agent notice thereof, and the Administrative
Agent shall promptly notify each Lender thereof. Such notice shall describe in
reasonable detail the facts and circumstances giving rise thereto and the date
of such Change in Control and each Lender may, by notice to the Borrower and the
Administrative Agent (a “Termination Notice”) given not later than ten days
after the date of such Change of Control, terminate its Commitment, which shall
be terminated, and declare any Loans made by it (together with accrued interest
thereon) and any other amounts payable hereunder for its account to be, and such
Loans and such amounts shall become, due and payable, in each case on the day
following delivery of such Termination Notice (or if such day is not a Business
Day, the next succeeding Business Day), without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.

(b) If the Commitment of any Lender is terminated pursuant to this Section at a
time when any Swingline Loan is outstanding, then (i) such Lender shall remain
responsible to the Swingline Lender with respect to such Swingline Loan to the
same extent as if its Commitment had not terminated and (ii) the Borrower shall
pay to such Lender an amount in immediately available funds (which funds shall
be held as collateral pursuant to arrangements satisfactory to such Lender)
equal to such Lender’s Percentage of the aggregate outstanding principal amount
of such Swingline Loan at such time.

Section 2.12. Fees. (a) The Borrower shall pay to the Administrative Agent for
the account of each Lender a facility fee, which shall accrue during the
Revolving Availability Period at the Applicable Rate on the average daily amount
of the Commitment of such Lender, whether used or unused, during the period from
and including the Effective Date to the date on which such Commitment
terminates. Such facility fee shall be payable in arrears on the last Business
Day of

 

33



--------------------------------------------------------------------------------

each calendar quarter in respect of the quarter then ending and on the earlier
date on which the Commitment of such Lender shall be terminated or assigned in
whole.

(b) The Borrower shall pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon by the
Borrower and the Administrative Agent.

(c) The Borrower shall pay to the Administrative Agent (to the extent
applicable, for its own account, for the account of the Arranger and for the
account of each Lender) on the Closing Date such fees as are specified in the
letter between the Borrower and the Arranger dated August 10, 2011.

(d) All fees payable hereunder shall be computed on the basis of a year of 360
days and will be payable for the actual number of days elapsed and shall be paid
on the dates due, in immediately available funds, to the Administrative Agent
for distribution, in the case of facility fees and utilization fees, to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances.

Section 2.13. Interest. (a) The Loans comprising each Base Rate Borrowing shall
bear interest for each day at the Alternate Base Rate, plus the Applicable Rate.

(b) The Loans comprising each Eurodollar Borrowing shall bear interest for each
Interest Period in effect for such Borrowing at the Adjusted LIBO Rate for such
Interest Period, plus the Applicable Rate.

(c) Each Swingline Loan shall bear interest for each day at the rate per annum
equal to (i) the rate determined by the Swingline Lender to be its cost of funds
in respect of such Swingline Loan, plus (ii) plus the Applicable Rate for
Eurodollar Borrowings then in effect.

(d) Notwithstanding the foregoing, (i) if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (A) in the case of overdue principal of any Loan, 2% plus the
rate that otherwise would be applicable to such Loan as provided in the
provisions of this Section or (B) in the case of any other amount, 2% plus the
Alternate Base Rate, plus the Applicable Rate for Base Rate Loans; and (ii) upon
notice to the Borrower from the Administrative Agent upon and during the
continuance of an Event of Default, and continuing for so long as an Event of
Default exists (but without duplication of the interest accruing pursuant to
clause (i), above), interest on the Loans shall bear interest, after as well as
before judgment, at a rate per annum equal to 2% plus the rate that otherwise
would be applicable to such Loan as provided in the preceding subsections of
this Section.

(e) Interest accrued on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to Section 2.13(d) shall be payable on
demand, (ii) upon any repayment of any Loan (except a prepayment of a Base Rate
Loan before the end of the Revolving Availability Period),

 

34



--------------------------------------------------------------------------------

interest accrued on the principal amount repaid shall be payable on the date of
such repayment and (iii) upon any conversion of a Eurodollar Loan before the end
of the current Interest Period there for, interest accrued on such Loan shall be
payable on the effective date of such conversion.

(f) All interest hereunder will be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate will be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case will
be payable for the actual number of days elapsed (including the first day but
excluding the last day). Each applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and its determination
thereof will be conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If before the beginning of any
Interest Period for a Eurodollar Borrowing:

(i) the Reuters is no longer quoting rates for BBA LIBOR (as defined in the
definition of LIBO Rate) and there is no substitute or successor thereto as
provided in Section 1.01, and if deposits in dollars in the applicable amounts
are not being offered by KeyBank National Association in the London interbank
market for such Interest Period; or

(ii) Lenders having 50% or more of the aggregate principal amount of the Loans
to be included in such Borrowing advise the Administrative Agent that the
Adjusted LIBO Rate for such Interest Period, after giving effect to
Section 2.15, will not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Eurodollar Borrowing will be ineffective and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing will be made
as a Base Rate Borrowing.

Section 2.15. Increased Costs; Capital Adequacy. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make Eurodollar Loans) or to

 

35



--------------------------------------------------------------------------------

increase the cost to such Lender or to reduce any amount received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrower shall pay to such Lender such additional amount or amounts as will
compensate it for such additional cost incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time following receipt of the certificate
referred to in subsection (c) of this Section, the Borrower shall pay to such
Lender such additional amount or amounts as will compensate it or its holding
company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate it or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section shall be delivered to the Borrower and
shall be rebuttably presumed to be correct. Each such certificate shall contain
a representation and warranty on the part of the Lender to the effect that such
Lender has complied with its obligations pursuant to Section 2.19 hereof in an
effort to eliminate or reduce such amount. The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Failure or delay by any Lender to demand compensation pursuant to this
Section will not constitute a waiver of its right to demand such compensation;
provided that the Borrower will not be required to compensate a Lender pursuant
to this Section for any increased cost or reduction incurred more than 180 days
before it notifies the Borrower of the Change in Law giving rise to such
increased cost or reduction and of its intention to claim compensation therefor.
However, if the Change in Law giving rise to such increased cost or reduction is
retroactive, then the 180-day period referred to above will be extended to
include the period of retroactive effect thereof.

(e) Within four (4) months following the date such certificate is furnished
claiming compensation by any such Lender (an “Affected Lender”, which term shall
also include a Lender making a demand under Section 2.17), the Borrower may
replace the Affected Lender pursuant to the provisions of Section 9.15.

Section 2.16. Break Funding Payments. If (a) any principal of any Eurodollar
Loan is repaid on a day other than the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) any Eurodollar Loan
is converted on a day other than the last day of an Interest Period applicable
thereto, (c) the Borrower fails to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.10(f) and is revoked in
accordance therewith), or (d) any Eurodollar Loan is assigned on a day other
than the last day of an Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then the Borrower shall
compensate each Lender for its loss, cost and expense attributable to such
event. In the case of a

 

36



--------------------------------------------------------------------------------

Eurodollar Loan, such loss, cost and expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest that would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the end
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, the Interest Period that would have begun on the
date of such failure), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the beginning of such period, for dollar deposits
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

Section 2.17. Taxes. (a) All payments by the Borrower under the Loan Documents
shall be made free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower shall be
required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable will be increased as necessary so that, after
all required deductions and withholdings (including deductions applicable to
additional sums payable under this Section) are made, each relevant Lender Party
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower shall make such
deductions or withholdings and (iii) the Borrower shall pay the full amount
deducted or withheld to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify each Lender Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes paid by such Lender Party with respect to any payment by or obligation of
the Borrower under the Loan Documents (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto (unless such penalties, interest or expenses arise by
reason of the gross negligence or willful misconduct of such Lender), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment delivered to the Borrower by a Lender Party on its own
behalf, or by the Administrative Agent on behalf of a Lender Party, shall be
conclusive absent manifest error. If the Borrower has indemnified any Lender
Party pursuant to this Section 2.17(c), such Lender Party shall take such steps
as the Borrower shall reasonably request (at the Borrower’s expense) to assist
the Borrower in recovering the Indemnified Taxes or Other Taxes and any
penalties or interest attributable thereto; provided that no Lender Party shall
be required to take any action pursuant to this Section 2.17(c) unless, in the
reasonable judgment of such Lender Party, such action (i) would not subject such
Lender Party to any unreimbursed cost or expense and (ii) would not otherwise be
disadvantageous to such Lender Party.

 

37



--------------------------------------------------------------------------------

(d) As soon as practicable after the Borrower pays any Indemnified Taxes or
Other Taxes to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) The Administrative Agent and each Lender shall deliver to the Borrower (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law, rule or regulation, such properly completed and executed
documentation prescribed by applicable law, rule or regulation or reasonably
requested by the Borrower or the Administrative Agent as will permit payments to
be made hereunder or under any other Loan Document without withholding or at a
reduced rate of withholding. Without limiting the generality of the foregoing,
each Foreign Lender shall to the extent requested by the Borrower (i) furnish
either (a) two (2) accurate and complete originally executed U.S. Internal
Revenue Service Forms W-8BEN (or successor form) (b) two (2) accurate and
complete originally executed U.S. Internal Revenue Service Forms W-8ECI (or
successor form) or (c) two (2) accurate and complete originally executed U.S.
Internal Revenue Service Forms W-8IMY and all requisite supporting
documentation, certifying, in each case, to such Foreign Lender’s legal
entitlement to an exemption or reduction from U.S. federal withholding tax with
respect to all interest payments hereunder, and (ii) to the extent it may
lawfully do so at such times, upon reasonable request by the Borrower or the
Administrative Agent, provide a new Form W-8BEN (or successor form), Form W-8ECI
(or successor form) or Form W-8IMY (or successor form) upon the expiration or
obsolescence of any previously delivered form to reconfirm any complete
exemption from, or any entitlement to a reduction in, U.S. federal withholding
tax with respect to any interest payment hereunder; provided that any Foreign
Lender that is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code and is claiming the “portfolio interest exemption” under
Section 881(c) of the Internal Revenue Code shall also furnish a “Non-Bank
Certificate” in the form from time to time specified by, as applicable, the
Administrative Agent or the Borrower if it is furnishing a Form W-8BEN. If
requested by the Borrower or the Administrative Agent, each Foreign Lender shall
(and shall cause other Persons acting on its behalf to) take any commercially
reasonable action (including entering into an agreement with the Internal
Revenue Service) and comply with any reasonable information gathering and
reporting requirements, in each case, that are required to obtain the maximum
available exemption from U.S. federal withholding taxes under FATCA, with
respect to payments received by or on behalf of such Foreign Lender; provided
that a Foreign Lender’s breach of this sentence shall affect the rights only of
the breaching Foreign Lender, and not the rights of any other Foreign Lender,
under Section 2.17(a).

(f) The Administrative Agent and each Lender that is not a Foreign Lender shall
furnish two accurate and complete originally executed U.S. Internal Revenue
Service Forms W-9 (or successor form).

(g) The provisions of this Section 2.17 shall survive the termination of this
Agreement and repayment of the Loans.

 

38



--------------------------------------------------------------------------------

(h) Within four (4) months following the date the Administrative Agent or a
Lender shall make a written demand for Taxes or Other Taxes pursuant to this
Section 2.17, the Borrower may replace the Affected Lender pursuant to the
provisions of Section 9.15.

Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.
(a) The Borrower shall make each payment required to be made by it under the
Loan Documents (whether of principal, interest or fees, or amounts payable under
Section 2.15, 2.16 or 2.17(c) or otherwise) before the time expressly required
under the relevant Loan Document for such payment (or, if no such time is
expressly required, before noon, Prevailing Eastern Time), on the date when due,
in immediately available funds, without set-off or counterclaim. Any amount
received after such time on any day may, in the discretion of the Administrative
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 127 Public Square, 6th Floor, Cleveland,
Ohio 44114 (or such other address as may from time to time be designated by the
Administrative Agent to the Borrower in writing), except payments to be made
directly to the Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly alter receipt thereof. Unless otherwise
specified herein, if any payment under any Loan Document shall be due on a day
that is not a Business Day, the date for payment will be extended to the next
succeeding Business Day and, if such payment accrues interest, interest thereon
will be payable for the period of such extension. All payments under each Loan
Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, to pay interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, to pay principal then due hereunder, ratably among the Lenders in
accordance with the amounts of principal then due.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or any of its participations in Swingline Loans resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Loans and participations in Swingline Loans and accrued interest thereon than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in Swingline Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in Swingline
Loans; provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this subsection shall not
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the

 

39



--------------------------------------------------------------------------------

assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this subsection shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless, before the date on which any payment is due to the Administrative
Agent for the account of one or more Lender Parties hereunder, the
Administrative Agent receives from the Borrower notice that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance on
such assumption, distribute to each relevant Lender Party the amount due to it.
In such event, if the Borrower has not in fact made such payment, each Lender
Party severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender Party with interest thereon, for each
day from and including the day such amount is distributed to it to but excluding
the day it repays the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e) If any Lender fails to make any payment required to be made by it pursuant
to Section 2.04(e), 2.06(b), 2.18(d) or 9.03(c), the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

Section 2.19. Defaulting Lenders. (a) Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article 7 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.09 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
such Defaulting Lender to the Swingline Lender hereunder; third, as the Borrower
may request (so long as no Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent;
fourth, if so determined by the Administrative Agent and the Borrower, to be
held in a deposit account and released pro rata in order to satisfy such
Defaulting Lender’s potential future funding obligations with

 

40



--------------------------------------------------------------------------------

respect to Loans under this Agreement; fifth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
sixth, so long as no Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and seventh,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (1) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (2) such Loans were made at a time when the
conditions set forth in Article 4 were satisfied or waived, such payment shall
be applied solely to pay the Loans of all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Swingline Exposure are held by the Lenders pro rata in accordance with their
Percentages without giving effect to Section 2.19(a)(iv), below. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) (A) No Defaulting Lender shall be entitled to receive any facility fee
under Section 2.12(a) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).

(B) With respect to any facility fee under Section 2.12(a) not required to be
paid to any Defaulting Lender pursuant to clause (A) above, the Borrower shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Swingline Exposure that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to the Swingline
Lender the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to the Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.

(iv) All or any part of such Defaulting Lender’s participation in Swingline
Exposure shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (A) the conditions set forth in
Article 4 are satisfied at the time of such reallocation (and, unless the
Borrower shall have otherwise notified the Administrative Agent at such time,
the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (B) such reallocation does not cause
the aggregate Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

41



--------------------------------------------------------------------------------

(b) If the Borrower, the Administrative Agent and the Swingline Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice, and subject to any conditions set forth therein, that Lender
will, to the extent applicable, purchase at par that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Swingline Loans to be held pro rata by the Lenders in
accordance with their Percentages (without giving effect to Section 2.19(a)
above), whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans. So long as any Lender is a Defaulting Lender, the
Swingline Lender shall not be required to fund any Swingline Loans unless it is
satisfied that it will have no Fronting Exposure after giving effect to such
Swingline Loan.

Section 2.20. Lender’s Obligation to Mitigate . If any Lender requests
compensation under Section 2.15, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use all commercially
reasonable efforts to mitigate or eliminate the amount of such compensation or
additional amount, including without limitation, by designating a different
lending office for funding or booking its Loans hereunder or by assigning its
rights and obligations hereunder to another of its offices, branches or
affiliates; provided that no Lender shall be required to take any action
pursuant to this Section 2.19(a) unless, in the reasonable judgment of such
Lender, such designation or assignment or other action (i) would eliminate or
reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in
the future, (ii) would not subject such Lender to any unreimbursed cost or
expense and (iii) would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower shall pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lender Parties that:

Section 3.01. Organization; Powers. The Borrower and each of its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where failures
to do so, in the aggregate, could not reasonably be expected to result in a
Material Adverse Effect, is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required.

 

42



--------------------------------------------------------------------------------

Section 3.02. Authorization; Enforceability. The Financing Transactions to be
entered into by the Borrower are within its corporate, limited liability company
or similar company powers and have been duly authorized by all necessary
corporate, limited liability company (or similar) action and, if required,
stockholder or equity holder action. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document to which
the Borrower is to be a party, when executed and delivered by the Borrower, will
constitute, a legal, valid and binding obligation of the Borrower, as the case
may be, in each case enforceable in accordance with its terms, subject to
applicable Debtor Relief Laws and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Financing Transactions
and the use of the proceeds thereof (a) do not require any consent or approval
of, registration or filing with, or other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws,
limited liability company agreement or other organizational documents of the
Borrower or any order of any Governmental Authority, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its properties, or give rise to a right thereunder
to require the Borrower to make any payment, where such default or payment
reasonably can be expected to have a Material Adverse Effect and (d) will not
result in the creation or imposition of any Lien on any property of the
Borrower.

Section 3.04. Financial Statements; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders (i) the audited Consolidated balance
sheet of the Borrower and its Subsidiaries as of December 31, 2010 and the
related Consolidated statements of income and cash flows for the Fiscal Year
then ended, reported on by Ernst & Young LLP, independent public accountants,
and (ii) the unaudited Consolidated balance sheet of the Borrower and its
Subsidiaries as of June 30, 2011 and the related Consolidated statements of
income and cash flows for the Fiscal Quarter then ended and for the portion of
the Fiscal Year then ended, all certified by the Borrower’s chief financial
officer. Such financial statements present fairly, in all material respects, the
Consolidated financial position of the Borrower and its Subsidiaries as of such
dates and its Consolidated results of operations and cash flows for such periods
in accordance with GAAP, subject to normal year-end adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.
None of the Borrower or any of its Material Subsidiaries has on the date hereof
any material contingent liabilities, material liabilities for taxes, material
unusual forward or long-term commitments or material unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in said balance sheets as at said dates.

(b) Except as expressly disclosed in the Form 10-Q as of June 30, 2011 filed by
the Borrower with the SEC on August     , 2011, since December 31, 2010, (or,
after the Effective Date, since the last day of the Fiscal Year in respect of
which the Borrower has delivered audited financial statements pursuant to
Section 5.01(i)) there has been no material adverse change in the business,
operations, properties, assets, financial condition, prospects, contingent
liabilities or material agreements of the Borrower and its Subsidiaries, taken
as a whole.

 

43



--------------------------------------------------------------------------------

(c) The Borrower has heretofore furnished to each of the Lenders the annual
Statutory Statement of each Insurance Subsidiary for the fiscal year thereof
ended December 31, 2010, and the quarterly Statutory Statement of each Insurance
Subsidiary for the partial year ended June 30, 2011, in each case as filed with
the Applicable Insurance Regulatory Authority. All such Statutory Statements
present fairly in all material respects the financial condition of each
Insurance Subsidiary as at, and the results of operations for, the fiscal year
ended December 31, 2010, and partial year ended June 30, 2011, in accordance
with statutory accounting practices prescribed or permitted by the Applicable
Insurance Regulatory Authority. Since June 30, 2011, there has been no material
adverse change in the financial condition, operations, business or prospects
taken as a whole of any Material Insurance Subsidiary from that set forth in its
respective Statutory Statement as at June 30, 2011.

Section 3.05. Insurance Licenses. Schedule T to the most recent annual Statutory
Statement of each Insurance Subsidiary lists, as of the Effective Date, all of
the jurisdictions in which such Insurance Subsidiary holds active licenses
(including, without limitation, licenses or certificates of authority from
Applicable Insurance Regulatory Authorities), permits or authorizations to
transact insurance and reinsurance business or to act as an insurance agent or
broker (collectively, the “Licenses”). Each Insurance Subsidiary is in
compliance in all material respects with each License held by it. No License (to
the extent material) is the subject of a proceeding for suspension or revocation
or any similar proceedings, there is no sustainable basis for such a suspension
or revocation, and to the knowledge of the Borrower no such suspension or
revocation has been threatened by any Applicable Insurance Regulatory Authority
except in any such case where such proceedings would not have a Material Adverse
Effect.

Section 3.06. Borrower’s Subsidiaries.

(a) As of the Effective Date, the Borrower has no Subsidiaries, other than those
set forth on Part A of Schedule 3.06. Part A of Schedule 3.06 accurately
identifies the jurisdiction under the laws of which each such Subsidiary is
formed and whether such Subsidiary is or is not, as the case may be, a Material
Subsidiary as of the Effective Date.

(b) Set forth on Part B of Schedule 3.06 is a complete and correct list of all
Investments (other than (i) Investments disclosed in Part A of said Schedule
3.06 and any other Investments existing as of the date hereof permitted under
Section 6.04 and (ii) Guarantees of Debt the aggregate principal or face amount
of which Debt is less than $5,000,000) held by the Borrower or any of its
Subsidiaries in any Person on the date hereof and, for each such Investment,
(A) the identity of the Person or Persons holding such Investment and (B) the
nature of such Investment. Except as disclosed in Part B of Schedule 3.06, each
of the Borrower and its Subsidiaries owns, free and clear of all Liens, all such
Investments.

Section 3.07. Litigation. Except as expressly disclosed in the Form 10-Q as of
June 30, 2011 filed by the Borrower with the SEC on August     , 2011, there is
no action, suit, arbitration proceeding or other proceeding, inquiry or
investigation, at law or in equity, before or by any arbitrator or Governmental
Authority pending against the Borrower or any Material Subsidiary or of which
the Borrower or any Material Subsidiary has otherwise received notice or which,
to the knowledge of the Borrower, is threatened against the Borrower or any
Material Subsidiary (i) as to

 

44



--------------------------------------------------------------------------------

which, but after giving effect to any applicable insurance claim reserve, there
is a reasonable possibility of an unfavorable decision, ruling or finding which
would reasonably be expected to result in a Material Adverse Effect or (ii) that
involves any of the Loan Documents or the Financing Transactions or the use of
the proceeds thereof.

Section 3.08. Compliance with Laws and Agreements; Foreign Asset Control
Regulations. (a) The Borrower is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property (including
(i) all Environmental Laws, (ii) ERISA, (iii) applicable laws, regulations and
orders dealing with intellectual property, and (iv) the Fair Labor Standards Act
and other applicable law dealing with such matters) and all indentures,
agreements and other instruments binding on it or its property, except where
failures to do so, in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect. No Default has occurred and is continuing.

(b) The Borrower is and will remain in full compliance with all laws and
regulations applicable to it ensuring that no person who owns a controlling
interest in or otherwise controls the Borrower is or shall be (A) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”). Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (B) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders.

Section 3.09. Investment Company Status. The Borrower is not an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

Section 3.10. Taxes. The Borrower and its Subsidiaries are members of an
affiliated group of corporations filing consolidated returns for Federal income
tax purposes, of which the Borrower is the “common parent” (within the meaning
of Section 1504 of the Internal Revenue Code) of such group. The Borrower and
its Material Subsidiaries have filed all Federal income tax returns and all
other material tax returns that are required to be filed by them and have paid
all taxes due pursuant to such returns or pursuant to any assessment received by
the Borrower or any of its Material Subsidiaries. The charges, accruals and
reserves on the books of the Borrower and its Material Subsidiaries in respect
of taxes and other governmental charges are, in the opinion of the Borrower,
adequate. The Borrower has not given or been requested to give a waiver of the
statute of limitations relating to the payment of any Federal, state, local and
foreign taxes or other impositions.

Section 3.11. Material Agreements and Liens.

(a) Part A of Schedule 3.11 is a complete and correct list of each credit
agreement, loan agreement, indenture, purchase agreement, guarantee, letter of
credit or other arrangement providing for or otherwise relating to any Debt or
any extension of credit (or commitment for any extension of credit) to, or
Guarantee by, the Borrower or any of its Subsidiaries, outstanding on the date
hereof the aggregate principal or face amount of which equals or exceeds (or may
equal or

 

45



--------------------------------------------------------------------------------

exceed) $5,000,000, and the aggregate principal or face amount outstanding or
that may become outstanding under each such arrangement is correctly described
in Part A of said Schedule 3.11.

(b) Part B of Schedule 3.11 is a complete and correct list of each Lien securing
Debt of any Person outstanding on the date hereof the aggregate principal or
face amount of which equals or exceeds (or may equal or exceed) $5,000,000 and
covering any Property of the Borrower or any of its Subsidiaries, and the
aggregate Debt secured (or that may be secured) by each such Lien and the
Property covered by each such Lien is correctly described in Part B of said
Schedule 3.11.

Section 3.12. Environmental Matters. Each of the Borrower and its Subsidiaries
has obtained all environmental, health and safety permits, licenses and other
authorizations required under all Environmental Laws to carry on its business as
now being or as proposed to be conducted, except to the extent failure to have
any such permit, license or authorization would not (either individually or in
the aggregate) have a Material Adverse Effect. Each of such permits, licenses
and authorizations is in full force and effect and each of the Borrower and its
Subsidiaries is in compliance with the terms and conditions thereof, and is also
in compliance with all other limitations, restrictions, conditions, standards,
prohibitions, requirements, obligations, schedules and timetables contained in
any applicable Environmental Law or in any regulation, code, plan, order,
decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder, except to the extent failure to comply
therewith would not (either individually or in the aggregate) have a Material
Adverse Effect.

Section 3.13. Capitalization. The authorized capital stock of the Borrower
consists, on the date hereof, of an aggregate of 105,000,000 shares consisting
of (a) 100,000,000 common shares without par value, of which (as of
September 26, 2011) 41,114,766 shares were duly and validly issued and
outstanding, each of which shares is fully paid and nonassessable, (b) 2,500,000
Class A Preferred shares , without par value, none of which shares are issued
and outstanding and (c) 2,500,000 Class B Preferred shares ,without par value,
none of which shares are issued and outstanding. As of the date hereof,
approximately 63% of such issued and outstanding common shares are owned
beneficially and of record by State Auto Mutual. As of September 26, 2011,
(i) except as set forth in Part A of Schedule 3.13, there are no outstanding
Equity Rights with respect to the Borrower and (ii) except as set forth in Part
B of Schedule 3.13, there are no outstanding obligations of the Borrower or any
of its Subsidiaries to repurchase, redeem, or otherwise acquire any shares of
capital stock of the Borrower nor are there any outstanding obligations of the
Borrower or any of its Subsidiaries to make payments to any Person, such as
“phantom stock” payments, where the amount thereof is calculated with reference
to the fair market value or equity value of the Borrower or any of its
Subsidiaries.

Section 3.14. No Reliance. The Borrower has made, independently and without
reliance upon the Administrative Agent or any Lender, and based on such
documents and information as it has deemed appropriate, its own decision to
enter into this Agreement and has made (and will continue to make),
independently and without reliance upon the Administrative Agent or any Lender,
and based on such documents and information as it has deemed appropriate (or
shall deem appropriate at the time), its own legal, credit and tax analysis of
the transactions contemplated hereby.

 

46



--------------------------------------------------------------------------------

Section 3.15. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

Section 3.16. Regulation U. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U).

Section 3.17. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it, that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.
All of the reports, financial statements, certificates and other written
information (other than projected financial information) that have been made
available by or on behalf of the Borrower to the Arranger, the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or thereunder, are complete and
correct in all material respects and do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made; provided that, with respect
to projected financial information, the Borrower represents only that such
information was prepared in good faith based on assumptions believed to be
reasonable at the time.

Section 3.18. Solvency. Immediately after the Financing Transactions to occur on
the Effective Date are consummated and after giving effect to the application of
the proceeds of each Loan made on the Effective Date and after giving effect to
the application of the proceeds of each Loan made on any other date, (a) the
fair value of the assets of the Borrower, at a fair valuation, will exceed its
debts and liabilities, subordinated, contingent or otherwise; (b) the Borrower
will be able to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(c) the Borrower will not have unreasonably small capital with which to conduct
the business in which it is engaged as such business is now conducted and
proposed to be conducted after the Effective Date.

Section 3.19. Anti-Terrorism Requirements.

(a) Neither any Borrower nor any Affiliate of any Borrower, is in violation in
any material respect of any Anti-Terrorism Law or engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law.

(b) Neither any Borrower, nor any Affiliate of any Borrower or their respective
agents acting or benefiting in any capacity in connection with the Loans or
other transactions hereunder, is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

47



--------------------------------------------------------------------------------

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the U.S. Treasury Department Office of Foreign Asset
Control at its official website or any replacement website or other replacement
official publication of such list, or

(vi) a Person who is affiliated or associated with a Person listed above.

(c) Neither the Borrower or, to the knowledge of the Borrower, any of its agents
acting or benefiting in any capacity in connection with the Loans or other
transactions hereunder, (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

ARTICLE 4

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received counterparts hereof signed by
the Borrower and each of the Lenders listed on the signature pages hereof (or,
in the case of any party as to which an executed counterpart shall not have been
received, receipt by the Administrative Agent in form satisfactory to it of
facsimile or other written confirmation from such party that it has executed a
counterpart hereof).

(b) The Administrative Agent shall have received favorable written opinion
addressed to the Administrative Agent and the Lenders and dated the Effective
Date of Baker & Hostetler LLP, counsel for the Borrower, (i) which opinion is
substantially in the form of Exhibit B and (ii) covering such other matters
relating to the Borrower, the Loan Documents or the Financing Transactions as
the Required Lenders shall reasonably request. The Borrower requests such
counsel to deliver such opinion.

 

48



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower and its Material
Subsidiaries, the authorization for and validity of the Financing Transactions
and any other legal matters relating to the Borrower, its Material Subsidiaries,
the Loan Documents or the Financing Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
clauses (b), (c) and (d) of Section 4.02.

(e) The fact that the Required Lenders shall not have notified the
Administrative Agent of their determination that, since December 31, 2010, any
event, development or circumstance has occurred that has had or would reasonably
be expected to have a Material Adverse Effect, other than those events,
developments and circumstances that have been disclosed to the Administrative
Agent in writing.

(f) The fact that neither of the Arranger nor the Administrative Agent shall
have become aware of any information or other matter affecting the Borrower or
the Financing Transactions which was in existence prior to the date of this
Agreement and is inconsistent in a material and adverse manner with any such
information or other matter disclosed to them prior to the date of this
Agreement.

(g) The Borrower shall have paid all fees and other amounts due and payable to
the Lender Parties on or before the Effective Date, including, to the extent
invoiced, all out-of-pocket expenses (including fees, charges and disbursements
of counsel) required to be reimbursed or paid by the Borrower under the Loan
Documents.

(h) All consents and approvals required to be obtained from any Governmental
Authority or other Person in connection with the Financing Transactions shall
have been obtained and be in full force and effect, except where failure to
obtain such approval or consent would not have a Material Adverse Effect.

(i) The Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that the Credit Agreement
among the Borrower, various lender parties thereto, and KeyBank National
Association, as administrative agent dated July 12, 2007, as thereafter amended
or supplemented, shall have been terminated and that all of the Debt and other
obligations of the Borrower thereunder shall have been paid and satisfied in
full.

(j) The Administrative Agent and the Lenders shall have received from the
Borrower such other certificates and other documents as the Administrative Agent
or any Lender may reasonably have requested, including the promissory note
complying with Section 2.09(e) of any Lender requesting such promissory note.

 

49



--------------------------------------------------------------------------------

Promptly after the Effective Date occurs, the Administrative Agent shall notify
the Borrower and the Lenders thereof, and such notice shall be conclusive and
binding.

Section 4.02. Conditions to Initial Utilization and Each Subsequent Utilization.
The obligation of each Lender to make a Loan on the occasion of any Borrowing
(including the initial Borrowing), the obligation of the Swingline Lender to
make any Swingline Loan (including the initial Swingline Loan, if such initial
Swingline Loan is made prior to the occasion of the initial Borrowing), are each
subject to receipt of the Borrower’s request therefor in accordance herewith and
to the satisfaction of the following conditions:

(a) The Effective Date shall have occurred.

(b) Immediately before and immediately after giving effect to such Borrowing or
Swingline Loan, as applicable, no Default shall have occurred and be continuing.

(c) The representations and warranties of the Borrower set forth in the Loan
Documents shall be true on and as of the date of such Borrowing or Swingline
Loan, as applicable.

(d) Immediately before and after such Borrowing or Swingline Loan is made, the
Total Outstanding Amount will not exceed the Total Commitment.

Each Borrowing and each Swingline Loan shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in clauses (b), (c) and (d) of this Section.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower shall
furnish to the Administrative Agent (for delivery to each Lender):

(i) as soon as available and in any event within 90 days after the end of each
Fiscal Year, its audited Consolidated balance sheet as of the end of such Fiscal
Year and the related statements of income and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all reported on by Ernst & Young LLP or other independent public
accountants of recognized national standing (without qualification or exception
and without any qualification or exception as to the scope of such audit) as
presenting fairly in all material respects the financial position, results of
operations and cash flows of the Borrower and its Subsidiaries on a Consolidated
basis in accordance with generally accepted auditing standards;

 

50



--------------------------------------------------------------------------------

(ii) as soon as available and in any event within 45 days after the end of each
of the first three Fiscal Quarters of each Fiscal Year, its Consolidated balance
sheet as of the end of such Fiscal Quarter and the related statements of income
and cash flows for such Fiscal Quarter and for the then elapsed portion of such
Fiscal Year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous Fiscal Year, all certified by a Financial Officer as
(A) reflecting all adjustments (which adjustments are normal and recurring
unless otherwise disclosed) necessary for a fair presentation of the results for
the period covered and (B) having been prepared in accordance with the
applicable rules of the SEC;

(iii) concurrently with each delivery of financial statements under clause
(i) or (ii) above, a certificate of a Financial Officer (A) certifying as to
whether a Default has occurred and is continuing and, if a Default has occurred
and is continuing, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (B) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.11 and Section 6.12 and
(C) identifying any change(s) in GAAP or in the application thereof that have
become effective since the date of, and have had an effect on, the Borrower’s
most recent audited financial statements referred to in Section 3.04 or
delivered pursuant to this Section (and, if any such change has become
effective, specifying the effect of such change on the financial statements
accompanying such certificate);

(iv) concurrently with each delivery of financial statements under clause
(i) above, (A) a certificate of the accounting firm that assisted in the
preparation of such financial statements stating whether during the course of
their examination of such financial statements they obtained knowledge of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines) and (B) a certificate of a Financial Officer identifying
any Subsidiary that has been formed or acquired during the Fiscal Year covered
by such financial statements;

(v) promptly after the same become publicly available, copies of all periodic
and other material reports and proxy statements filed by the Borrower or any
Material Subsidiary with the SEC, or any Governmental Authority succeeding to
any or all of the functions of the SEC; provided that any information or
document that is required to be furnished by this clause (v) and that is filed
with the SEC via the EDGAR filing system shall be deemed to be furnished;

(vi) promptly upon the effectiveness of any material amendment or modification
of, or any waiver of the rights of the Borrower or any Material Subsidiary
under, the certificate of formation, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents of the
Borrower or any Material Subsidiary, and

(vii) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower and its
Material

 

51



--------------------------------------------------------------------------------

Subsidiaries, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request;

provided that any information or document that is required to be furnished by
any of clauses (i), (ii), (vi), and (vii) of this Section 5.01 and that is filed
with the SEC via the EDGAR filing system shall be deemed to be furnished so long
as the Borrower provides to the Administrative Agent and the Lenders electronic
or written notice of the posting of such information or document.

Section 5.02. Notice of Material Events. The Borrower shall furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority Applicable or Insurance Regulatory
Authority against or affecting the Borrower or any Material Subsidiary that, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect or the filing any other legal or arbitral proceedings, and any
material development in respect of such legal or other proceedings, affecting
the Borrower or any of its Subsidiaries, except proceedings that, if adversely
determined, would not (either individually or in the aggregate) have a Material
Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liabilities of the Borrower and its Material Subsidiaries in an aggregate amount
exceeding $10,000,000;

(d) the occurrence of any change in the Borrower’s Senior Debt Ratings by either
of Moody’s and S&P;

(e) at least five Business Days prior to the effectiveness of any amendment to
the terms of the Placed Debt, or the effectiveness of any agreement governing
any Debt in replacement or exchange thereof, a copy of such amendment or
agreement;

(f) any change in any Applicable Insurance Code that could reasonably be
expected to have a Material Adverse Effect, promptly upon a Financial Officer’s
(i) becoming aware of such change and (ii) reaching the belief that such change
could reasonably be expected to have a Material Adverse Effect;

(g) any change in the published financial strength rating by Best of any Person
to which any Insurance Subsidiary has ceded risk pursuant to a Reinsurance
Agreement (other than the Intercompany Pooling Arrangement) if such change
causes such published rating to be “B++” or lower; and

(h) any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

Section 5.03. Material Insurance Subsidiary Reporting. The Borrower shall
furnish to the Administrative Agent and each Lender copies of the following:

(i) promptly after filing with the Applicable Insurance Regulatory Authority and
in any event within 90 days after the end of each for the first three quarterly
fiscal periods of each fiscal year of each Material Insurance Subsidiary, its
quarterly Statutory Statement for such quarterly fiscal period, together with
the opinion thereon of a senior financial officer of such Material Insurance
Subsidiary stating that such Statutory Statement presents the financial
condition of such Material Insurance Subsidiary for such quarterly fiscal period
in accordance with statutory accounting practices required or permitted by the
Applicable Insurance Regulatory Authority;

(ii) promptly after filing with the Applicable Insurance Regulatory Authority
and in any event within 180 days after the end of each fiscal year of each
Material Insurance Subsidiary, the annual Statutory Statement of such Material
Insurance Subsidiary for such year, together with (a) the opinion thereon of a
senior financial officer of such Material Insurance Subsidiary stating that said
annual Statutory Statement presents the financial condition of such Material
Insurance Subsidiary for such fiscal year in accordance with statutory
accounting practices required or permitted by the Applicable Insurance
Regulatory Authority and (b) a certificate of a valuation actuary affirming the
adequacy of reserves taken by such Material Insurance Subsidiary in respect of
future policyholder benefits as at the end of such fiscal year (as shown on such
Statutory Statement);

(iii) promptly after any Material Insurance Subsidiary receives the results of a
triennial examination by the NAIC of the financial condition and operations of
such Insurance Subsidiary or any of its Material Subsidiaries, a copy thereof;

(iv) promptly following the delivery or receipt by the Borrower or any of its
Material Insurance Subsidiaries of any correspondence, notice or report to or
from any Applicable Insurance Regulatory Authority that relates, to any material
extent, to the financial viability of any of its Material Subsidiaries, a copy
thereof;

(v) within five Business Days after receipt, notice from any Applicable
Insurance Regulatory Authority of any threatened or actual proceeding for
suspension or revocation of any License or any similar proceeding with respect
to any such License; and

(vi) promptly, notice of any denial of coverage, litigation, or arbitration
arising out of any Reinsurance Agreements to which any Insurance Subsidiary is a
party which denial, litigation or arbitration involves $10,000,000 or more.

Section 5.04. Existence; Conduct of Business. Except as otherwise permitted by
the provisions of Section 6.03, the Borrower shall, and shall cause each of its
Material Subsidiaries to,

 

53



--------------------------------------------------------------------------------

do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business.

Section 5.05. Payment of Obligations. The Borrower shall, and shall cause each
of its Material Subsidiaries to, pay all of its Material Debt and other material
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends collection of the
contested obligation and the enforcement of any Lien securing such obligation
and (d) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect.

Section 5.06. Insurance. The Borrower shall keep itself and all of its insurable
properties, and shall cause each Material Subsidiary to keep itself and all of
its insurable properties, insured at all times to such extent, by such insurers,
and against such hazards and liabilities as is customarily carried by prudent
businesses of like size and enterprise; and promptly upon the Administrative
Agent’s written request upon and during the continuance of an Event of Default,
the Borrower shall furnish to the Administrative Agent such information about
any such insurance as the Administrative Agent may from time to time reasonably
request; provided that, nothing in this Section 5.06 shall be deemed to require
any of the Borrower’s Material Subsidiaries to enter into any Reinsurance
Agreement and provided, further, that The Borrower and its Material Subsidiaries
may self-insure against such hazards and risks, and in such amounts as is
customary for corporations of a similar size and in similar lines of business.

Section 5.07. NAIC Ratio. In the event that the NAIC or any Applicable Insurance
Regulatory Authority shall at any time promulgate any risk-based capital ratio
requirements or guidelines, the Borrower shall cause each Material Insurance
Subsidiary to comply with the minimum requirements or guidelines applicable to
it as established by the NAIC or such Applicable Insurance Regulatory Authority.

Section 5.08. Proper Records; Rights to Inspect and Appraise. The Borrower
shall, and shall cause each of its Material Subsidiaries to, keep proper books
of record and account in which complete and correct entries are made of all
transactions relating to its business and activities. The Borrower shall, and
shall cause each of its Material Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers, directors and employees, all at such reasonable times and as often
as reasonably requested, but, other than in exigent circumstances, taking into
account periodic accounting and regulatory compliance demands on the Borrower
and its Subsidiaries.

Section 5.09. Compliance with Laws.

(a) The Borrower shall, and shall cause each of its Material Subsidiaries to,
comply with all laws, rules, regulations and orders of any Governmental
Authority (including all

 

54



--------------------------------------------------------------------------------

Environmental Laws and ERISA and the respective rules and regulations
thereunder) applicable to it or its property, other than such laws, rules or
regulations (a) the validity or applicability of which the Borrower or any
Subsidiary is contesting in good faith by appropriate proceedings or (b) the
failure to comply with which cannot reasonably be expected to result in a
Material Adverse Effect.

(b) Without limiting the generality of the foregoing, the Borrower and its
Affiliates and agents shall not (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person, (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224; or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in the Executive Order
No. 13224, the USA Patriot Act or any other Anti-Terrorism Law. The Borrower
shall deliver to the Lenders any certification or other evidence reasonably
requested from time to time by any Lender in its reasonable discretion,
confirming the Borrower’s compliance with this Section 5.09.

Section 5.10. Use of Proceeds. The proceeds of the Loans and Swingline Loans
will be used only to finance the general corporate purposes of the Borrower
(including, without limitation, liquidity, acquisitions (except to the extent
restricted pursuant to this Agreement), the satisfaction of Debt required by
Section 4.01(i), and working capital needs of the Borrower and its
Subsidiaries). No part of the proceeds of any Loan will be used, directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Federal Reserve Board, including Regulations U and X.

ARTICLE 6

NEGATIVE COVENANTS

Until all the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Borrower covenants and agrees with the Lenders that:

Section 6.01. Debt; Certain Equity Securities. (a) The Borrower shall not, and
shall not permit any of its Material Subsidiaries to, create, incur, assume or
permit to exist any Debt, except:

(i) Debt created under the Loan Documents;

(ii) Debt existing on the date hereof (other than Debts that, individually, do
not exceed $1,000,000 in principal amount and, in the aggregate, do not exceed
$10,000,000) and listed in Schedule 6.01;

(iii) Debt of Material Subsidiaries to the Borrower or to other Material
Subsidiaries;

(iv) Debt of $100,000,000 in principal amount incurred on November 13, 2003 by
the Borrower pursuant to a note offering exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Placed Debt”),
which Placed Debt at all times

 

55



--------------------------------------------------------------------------------

shall be on terms consistent in all material respects with those previously
disclosed to the Administrative Agent and the Lenders and in effect on the
Effective Date (the “Existing Terms”), and any Debt, not greater than
$100,000,000 in principal amount and otherwise on terms not more restrictive on
or otherwise less favorable to the Borrower in any material respect than the
Existing Terms, in exchange therefor, whether or not the notes, debentures or
other instruments evidencing such exchange Debt are exempt from such
registration requirements (without limiting the generality of the foregoing, it
is the intention hereby that the terms of the Placed Debt, including the effect
of any modification thereof, and the terms of any Debt in exchange or
replacement thereof, (i) provide for a final scheduled maturity not earlier than
March 31, 2017 and (ii) otherwise shall not be more restrictive on, or otherwise
less favorable to, the Borrower in any material respect than the Existing
Terms);

(v) additional Debt of the Borrower and its Material Subsidiaries (including,
without limitation, Capital Lease Obligations and other Debt secured by Liens
permitted under Section 6.02 hereof) up to but not exceeding $15,000,000 in the
aggregate at any one time outstanding as to all such Debt described in this
clause (v);

(vi) Debt secured by the mortgage Lien described in Section 6.02(vi) hereof so
long as the unpaid principal balance thereof does not at any time exceed
$25,000,000; and

(vii) additional unsecured Debt not to exceed $25,000,000 in aggregate principal
amount at any time outstanding as to the Borrower and its Subsidiaries on a
Consolidated basis.

(b) The Borrower shall not issue Current Redeemable Equity.

Section 6.02. Liens. The Borrower shall not, and shall not permit any of its
Material Subsidiaries to, create or permit to exist any Lien on any property now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

(i) Permitted Liens;

(ii) any Lien on any property of the Borrower or any Material Subsidiary
existing on the date hereof and listed in Schedule 6.02; provided that (A) such
Lien shall not apply to any other property of the Borrower or any Material
Subsidiary and (B) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

(iii) any Lien existing on any property or asset before the acquisition thereof
by the Borrower or any Material Subsidiary or existing on any property or asset
of any Person that first becomes a Material Subsidiary after the date hereof
before the time such Person becomes a Material Subsidiary; provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Material Subsidiary, (B) such Lien will
not apply to any other property or asset of the Borrower or any Material

 

56



--------------------------------------------------------------------------------

Subsidiary, (C) such Lien will secure only those obligations which it secures on
the date of such acquisition or the date such Person first becomes a Material
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof, and
(D) the principal amount of Debt secured by any such Lien shall at no time
exceed 80% of the fair market value (as determined in good faith by a senior
financial officer of the Borrower) of such property at the time it was acquired
(by purchase, construction or otherwise);

(iv) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Material Subsidiary; provided that (A) the Debt secured by such
Liens is permitted by, as applicable, Section 6.01, (B) such Liens and the Debt
secured thereby are incurred before or within 90 days after such acquisition or
the completion of such construction or improvement, (C) the Debt secured thereby
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets, and (D) such Liens will not apply to any other property of the
Borrower or any Material Subsidiary;

(v) Liens to secure a Debt owing to the Borrower;

(vi) a mortgage Lien securing Debt incurred in connection with the demolition,
infra-structure development and re-construction of premises owned by the
Borrower and known as 525 and 535 Broad Street, Columbus, Ohio; and

(vii) any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by a Lien permitted by any of clauses (iii), (iv), (v) or
(vi) of this Section; provided that such Debt is not increased (except by the
amount of fees, expenses and premiums required to be paid in connection with
such refinancing, extension, renewal or refunding) and is not secured by any
additional assets.

Section 6.03. Fundamental Changes.

(a) The Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, enter into any transaction of merger or consolidation or amalgamation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), unless it is a Permitted Acquisition.

(b) The Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, make any Acquisition or otherwise acquire any business or property from, or
capital stock of, or be a party to any acquisition of, any Person except for
(i) purchases of inventory and other property to be sold or used in the ordinary
course of business, (ii) Assumed Reinsurance in the ordinary course of business,
(iii) Investments permitted under Section 6.04, (iv) capital expenditures in the
ordinary course of business, and (v) Permitted Acquisitions.

(c) the Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, convey, sell, lease, transfer or otherwise dispose of, in one transaction or
a series of transactions, all or a substantial part of its business or Property,
whether now owned or hereafter acquired.

1. (d) Neither the Borrower nor any Subsidiary will engage in any business if,
after giving effect to such business, less than one-half of the Borrower’s
Consolidated revenues,

 

57



--------------------------------------------------------------------------------

determined in accordance with GAAP, would be derived from the providing of
insurance (including insurance agency) and other financial services.

2.

Notwithstanding the foregoing provisions of this Section 6.03:

(i) any Subsidiary of the Borrower may be merged or consolidated with or into:
(A) the Borrower if the Borrower shall be the continuing or surviving
corporation or (B) any other such Subsidiary; provided that if any such
transaction shall be between a Subsidiary and a Wholly Owned Subsidiary, the
Wholly Owned Subsidiary shall be the continuing or surviving corporation;

(ii) any Material Subsidiary of the Borrower may sell, lease, transfer or
otherwise dispose of any or all of its property (upon voluntary liquidation or
otherwise) to the Borrower or a Wholly Owned Subsidiary of the Borrower;

(iii) any Material Subsidiary of the Borrower may merge or consolidate with or
acquire any other Person if, in the case of a merger or consolidation, the
surviving corporation is a Wholly Owned Subsidiary of the Borrower;

(iv) the Borrower may merge with another Person, but only so long (A) as the
surviving corporation is the Borrower, (B) after giving effect thereto, no
Default would exist hereunder, (C) the business activity engaged in by such
other Person would be permitted under Section 6.03(d) hereof if such other
Person were a Subsidiary of the Borrower prior to such merger or consolidation
and (D) the aggregate amount of, as applicable, net worth (in accordance with
GAAP) and Statutory Surplus (in each case determined as at the date of the
relevant merger, consolidation or acquisition) of all such other Persons that
have been the subject of any merger, consolidation or acquisition pursuant to
this clause (iv) during any calendar year (other than any such merger,
consolidation or acquisition financed solely with Net Available Proceeds) shall
be less than, as applicable, (x) $500,000,000 if at least one of such other
Persons is not a subsidiary of State Auto Mutual and (y) $600,000,000 if all of
such other Persons are subsidiaries of State Auto Mutual; and

(v) Insurance Subsidiaries of the Borrower may sell or transfer assets upon and
subject to the terms and conditions of Section 6.05(d) hereof.

Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.

(a) The Borrower shall not, nor shall it permit any of its Material Subsidiaries
to, make or permit to remain outstanding any Investments except (i) Investments
outstanding on the date hereof and identified in Part B of Schedule 3.06,
(ii) operating deposit accounts with banks, (iii) Permitted Investments,
(iv) Investments by the Borrower and its Material Subsidiaries in their
respective Subsidiaries, (v) Hedging Agreements, provided that when entering
into any Hedging Agreement that at the time has, or at any time in the future
may give rise to, any credit exposure, the aggregate credit exposure under all
Hedging Agreements shall not exceed $25,000,000, (vi) Investments of Insurance
Subsidiaries not prohibited by clause (b) of this Section 6.04, (vii) Permitted
Acquisitions, and (viii) loans advanced by the Borrower and its Material
Subsidiaries to

 

58



--------------------------------------------------------------------------------

State Auto Mutual and its subsidiaries (that are not the Borrower or its
Subsidiaries) so long as the aggregate unpaid principal balance of all such
loans under this clause (viii) does not at any time exceed $75,000,000.

(b) The Borrower shall not permit any Insurance Subsidiary to make any
Investment if, on the date of which such Investment is made and after giving
effect thereto, the aggregate value of Investments (other than equity
Investments) held by such Insurance Subsidiary that are rated lower than “2” by
the NAIC or are not rated by the NAIC would exceed 5% of the value of total
invested assets. As used in this Section 6.04, the “value” of an Investment
refers to the value of such Investment that would be shown on the most recent
Statutory Statement of the relevant Insurance Subsidiary prepared in accordance
with SAP.

Section 6.05. Asset Sales. The Borrower shall not, and shall not permit any of
its Material Subsidiaries to, sell, transfer, lease or otherwise dispose of any
property, including any Equity Interest owned by it, nor will any Material
Subsidiary issue any additional Equity Interest in such Subsidiary, except:

(a) sales of used or surplus equipment and Permitted Investments in the ordinary
course of business;

(b) Sale-Leaseback Transactions permitted pursuant to Section 6.07;

(c) other sales of assets so long as (i) immediately before and after giving
effect thereto, no Default shall have occurred and be continuing, and (ii) the
Senior Debt Rating by each Rating Agency immediately following the sale’s
becoming known publicly is not more than one level or category lower than the
Senior Debt Rating by such Rating Agency immediately prior to the sale’s
becoming known publicly; and

(d) any sale or transfer of assets by an Insurance Subsidiary of the Borrower so
long as (i) such sale or transfer is made to State Auto Mutual or to a
subsidiary of State Auto Mutual that is a regulated insurance company that is a
party to the Intercompany Pooling Arrangement, (ii) such sale and transfer is
made pursuant to a modification of the Intercompany Pooling Arrangement that is
permitted under Section 6.13 hereof, (iii) such Insurance Subsidiary transfers
and assigns to the purchaser or transferee of such assets, and such purchaser or
transferee accepts and assumes, liabilities of such Insurance Subsidiary in an
aggregate amount that are at least substantially equivalent to the aggregate
value of such assets, and (iv) each of such sale or transfer and such transfer,
assignment, acceptance and assumption of liabilities described in clause
(iii) shall be permitted by applicable law (including any Applicable Insurance
Code) and shall not be subject to any approval or consent (including of any
Applicable Insurance Regulatory Authority) that has not been obtained.

Section 6.06. Ceded Reinsurance. The Borrower shall not, nor shall it permit any
other Insurance Subsidiary to:

(a) enter into any Reinsurance Agreement in respect of ceded risk in excess of
$5,000,000 with any Person other than (i) another Insurance Subsidiary, (ii) any
Person for which the most recently published rating by Best is “B+” or higher
or, if such Person is not

 

59



--------------------------------------------------------------------------------

rated by Best, which has a Statutory Surplus (or the equivalent thereof) of not
less than $100,000,000, (iii) any Person that posts security under such
Reinsurance Agreement in an amount equal to the total liabilities assumed by
such Person, through a letter of credit issued by an “authorized bank” (as such
term is defined by the Applicable Insurance Regulatory Authority) or cash
collateral deposit or (iv) any other reinsurers acceptable to the Administrative
Agent, provided however, that for purposes of the foregoing clause (ii), any
“NA” designation shall not be considered a rating of Best;

(b) enter into any Reinsurance Agreement or Reinsurance Agreements with Lloyd’s
of London if the aggregate amount of reinsurance ceded thereby would exceed 15%
of the aggregate premium volume of reinsurance ceded by the Insurance
Subsidiaries;

(c) enter into any Surplus Relief Reinsurance except with another Insurance
Subsidiary; or

(d) enter into any Reinsurance Agreement or Reinsurance Agreements if such
Reinsurance Agreements will result in a 20% or more reduction of net premium
volume for the Insurance Subsidiaries in any 12-month period.

Section 6.07. Sale and Leaseback Transactions. The Borrower shall not, nor shall
it permit any of its Material Subsidiaries to, enter into any arrangement with
any Person (other than the Borrower or any of its Material Subsidiaries)
providing for the leasing to the Borrower or any of its Material Subsidiaries
for a period of more than five years of any property which has been or is to be
sold or transferred by the Borrower or such Material Subsidiary to such Person
or to any other Person (other than the Borrower or any of its Material
Subsidiaries), to which funds have been or are to be advanced by such Person on
the security of the property subject to such lease (a “Sale-Leaseback
Transaction”) if, after giving effect thereto, the Value (as defined below) of
all Sale/Leaseback Transactions at such time would exceed 10% of the
Consolidated Net Worth of the Borrower at such time. For purposes of this
Section 6.07, “Value” shall mean, with respect to any Sale-Leaseback Transaction
as at any time, the amount equal to the greater of (a) the net proceeds of the
sale or transfer of the property subject to such Sale-Leaseback Transaction and
(b) the fair value, in the opinion of the board of directors of the Borrower of
such property at the time of entering into such Sale-Leaseback Transaction, in
either case divided first by the number of full years of the term of the lease
and then multiplied by the number of full years of such term remaining at the
time of determination, without regard to any renewal or extension options
contained in such lease; provided that all obligations under such sale-leaseback
agreements shall constitute Debt for purposes of calculating compliance with the
covenants set forth in this Article 6.

Section 6.08. Restricted Payments. The Borrower shall not declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so unless, both immediately
before and after giving effect to such Restricted Payment, no Default exists.

Section 6.09. Transactions with Affiliates. Except as expressly permitted by
this Agreement, the Borrower shall not, nor shall it permit any of its Material
Subsidiaries to, directly or indirectly: (a) make any Investment in an
Affiliate; (b) transfer, sell, lease, assign or otherwise

 

60



--------------------------------------------------------------------------------

dispose of any property to an Affiliate; (c) merge into or consolidate with or
purchase or acquire property from an Affiliate; or (d) enter into any other
transaction directly or indirectly with or for the benefit of an Affiliate
(including, without limitation, Guarantees and assumptions of obligations of an
Affiliate); provided that (i) any Affiliate who is an individual may serve as a
director, officer or employee of the Borrower or any of its Material
Subsidiaries and receive reasonable compensation for his or her services in such
capacity, (ii) the Borrower and its Material Subsidiaries may enter into
transactions (other than extensions of credit by the Borrower or any of its
Material Subsidiaries to an Affiliate) providing for the leasing of property,
the rendering or receipt of services or the purchase or sale of inventory and
other property in the ordinary course of business if the monetary or business
consideration arising therefrom would be substantially as advantageous to the
Borrower and its Material Subsidiaries as the monetary or business consideration
that would obtain in a comparable transaction with a Person not an Affiliate (or
in the case of any management agreement and Intercompany Pooling Arrangement
among State Auto Mutual, the Borrower and various Insurance Subsidiaries, that
is approved by the Applicable Insurance Regulatory Authorities), and
(iii) nothing in this Section 6.09 shall be deemed to prohibit or restrict
(A) the making of Restricted Payments by a Subsidiary to, as the case may be,
the Borrower or the Subsidiary that is its immediate parent or (B) Investments
permitted pursuant to Section 6.04(a)(iv) and Section 6.04(a)(viii).

Section 6.10. Restrictive Agreements. The Borrower shall not and shall not
permit any of its Material Subsidiaries to, directly or indirectly, enter into
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition on (a) the ability of the Borrower or any Material
Subsidiary to create or permit to exist any Lien on any of its property or
(b) the ability of any Material Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Material Subsidiary or to
Guarantee Debt of the Borrower or any other Material Subsidiary; provided that
(i) the foregoing shall not apply to restrictions and conditions imposed by law
or by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof and identified on Schedule 6.10 (but
shall apply to any amendment or modification expanding the scope of, or any
extension or renewal of, any such restriction or condition), (iii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of a Subsidiary pending such sale, provided that such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of this Section shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Debt permitted by this Agreement if such restrictions or conditions apply only
to the property securing such Debt and (v) clause (a) of this Section shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.

Section 6.11. Ratio of Debt to Capital. The Borrower shall not at any time
permit the ratio of its Consolidated Debt (of the type described in any or all
of clauses (a), (b), (c), (d), (e) and (h) of the definition of “Debt”) to its
Total Capitalization to be greater than 0.35 to 1.

Section 6.12. Consolidated Net Worth. The Borrower shall not permit its
Consolidated Net Worth (a) as of the end of the Fiscal Quarter ending
September 30, 2011, to be less than $520,820,820 and (b) as of the end of any
Fiscal Quarter thereafter, to be less than an amount equal

 

61



--------------------------------------------------------------------------------

to (i) the Minimum Net Worth for the immediately preceding Fiscal Quarter, plus
(ii) the Fiscal Quarter Increase for such immediately preceding Fiscal Quarter.

Section 6.13. Amendment of Material Documents. The Borrower shall not, and shall
not permit any of its Material Subsidiaries to, (a) without the prior written
consent of the Required Lenders, amend, modify, supplement or waive any of its
rights under its certificate of formation, limited liability company agreement,
certificate of incorporation, by-laws or other organizational documents, in each
case in any manner that would reasonably be expected to have a Material Adverse
Effect, (b) without the prior written consent of the Required Lenders (which
shall not be unreasonably withheld), amend, modify, supplement or waive any of
its rights under any material term of any Retrocession Agreement or Reinsurance
Agreement relating to property and catastrophic risk insurance other than the
Intercompany Pooling Arrangement or (c) without the prior consent of the
Administrative Agent (with the approval of the Required Lenders, such approval
not to be unreasonably withheld), amend, modify, supplement or waive any of its
rights under:

(i) the Intercompany Pooling Arrangement if, after giving effect to such
modification, supplement or waiver (and any sale or transfer of assets and
assignment and assumption of liabilities effected pursuant thereto), (A) the
Insurance Subsidiaries of the Borrower would have, in the aggregate, less than a
55% Participation Percentage of each of the Net Premiums and the Net
Liabilities, (B) the aggregate Statutory Surplus of all Insurance Subsidiaries
of the Borrower that are party to the Intercompany Pooling Arrangement would be
less than the aggregate Statutory Surplus of all Insurance Subsidiaries of the
Borrower that are party to the Intercompany Pooling Arrangement immediately
prior to such modification, supplement or waiver, (C) the definition of any one
or more of “Net Premiums”, “Net Liabilities” and “State Auto Mutual Reinsurance
Book” is amended or otherwise modified, or (D) a Default would exist hereunder,
or

(ii) the terms and conditions evidencing or governing the Placed Debt.

As used in clause (c)(i)(A) of this Section 6.13, the term “Participation
Percentage” means “participation percentage” as that term has been used in the
Borrower’s filings with the SEC prior to the date hereof in describing the
respective participations of the parties to the Intercompany Pooling
Arrangement, and the terms “Net Premiums” and “Net Liabilities” shall have the
respective meanings assigned to such terms in the Intercompany Pooling
Arrangement, as in effect on the date hereof.

Section 6.14. Lines of Business. The Borrower shall not, nor shall it permit any
of its Subsidiaries to, engage to any substantial extent in any line or lines of
business activity other than the business of owning and operating property and
casualty insurance companies as conducted on the date hereof and businesses
related or incidental thereto (it being understood that the businesses of
Stateco Financial Services, Inc. and 518 Property Management and Leasing, LLC,
to the extent conducted as of the date hereof, are related to the business of
owning and operating property and casualty insurance companies).

 

62



--------------------------------------------------------------------------------

ARTICLE 7

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when the same shall
become due, whether at the due date thereof or at a date fixed for prepayment
thereof or otherwise;

(b) the Borrower shall fail to pay when due any interest on any Loan or any fee
or other amount (except an amount referred to in clause (a) above) payable under
any Loan Document, and such failure shall continue unremedied for a period of
five (5) Business Days;

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Material Subsidiary in or in connection with any
Loan Document or any amendment or modification thereof or waiver thereunder, or
in any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant or agreement
contained in Section 5.0l(i), Section 5.0l(ii), Section 5.0l (iii), Section 5.0l
(iv), Section 5.02, Section 5.03, Section 5.04, Section 5.07, Section 5.09 or
Section 5.10 or in Article 6;

(e) the Borrower shall fail to observe or perform any provision of any Loan
Document (other than those failures covered by clauses (a), (b), (c) and (d) of
this Article 7) and such failure shall continue for 15 days after the earlier of
notice of such failure to the Borrower from the Administrative Agent or
knowledge of such failure by an officer of the Borrower;

(f) the Borrower or any of its Material Subsidiaries shall fail to make a
payment or payments (whether of principal or interest and regardless of amount)
in respect of any Material Debt when the same shall become due, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

(g) any event or condition occurs that (A) results in any Material Debt becoming
due before its scheduled maturity or (B) enables or permits (with or without the
giving of notice, the lapse of time or both) the holder or holders of Material
Debt or any trustee or agent on its or their behalf to cause any Material Debt
to become due, or to require the prepayment, repurchase, redemption or
defeasance thereof, before its scheduled maturity or (C) results in the
termination of or enables one or more banks or financial institutions to
terminate commitments to provide in excess of $25,000,000 aggregate principal
amount of credit to the Borrower or its Material Subsidiaries; provided that, in
the case of any event described in clauses (B) or (C) that would permit Material
Debt to be accelerated or would permit termination of such commitments, as
applicable, only after the lapse of a cure period, so long as the Borrower has
notified the Administrative Agent immediately upon occurrence of such event,
such event shall give rise to an Event of Default hereunder upon expiration of
such cure period;

 

63



--------------------------------------------------------------------------------

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Material Subsidiaries or its debts, or of
a substantial part of its assets, under any Debtor Relief Law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any of its
Material Subsidiaries or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 30 days or an
order or decree approving or ordering any of the foregoing shall be entered;

(i) the Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Debtor Relief Law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any the Borrower or any of its
Material Subsidiaries or for a substantial part of’ its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Borrower or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money, not covered by insurance, in
an aggregate amount exceeding, after giving effect to any insurance, an amount
equal to 3% of the Borrower’s shareholders’ equity, as reflected on the balance
sheet of the Borrower as of the most recent Fiscal Quarter end, shall be
rendered against the Borrower or any of its Material Subsidiaries and shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any asset of the Borrower or any of its
Material Subsidiaries to enforce any such judgment;

(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in a Material Adverse Effect; or

(m) any provision of any Loan Document after delivery thereof shall for any
reason cease to be valid and binding on or enforceable against the Borrower, or
the Borrower shall so state in writing;

then, and in every such event (except an event with respect to the Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared

 

64



--------------------------------------------------------------------------------

to be due and payable may thereafter be declared to be due and payable), and
thereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
waived by the Borrower.

ARTICLE 8

THE ADMINISTRATIVE AGENT

Section 8.01. Appointment and Authorization. Each Lender Party irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Administrative Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.

Section 8.02. Rights and Powers as a Lender. The Administrative Agent shall, in
its capacity as a Lender, have the same rights and powers as any other Lender
and may exercise or refrain from exercising the same as though it were not the
Administrative Agent. The Administrative Agent and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or Affiliate of the Borrower as if it were not
the Administrative Agent hereunder.

Section 8.03. Limited Duties and Responsibilities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required in writing to exercise by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, or be
liable for any failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the

 

65



--------------------------------------------------------------------------------

Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article 4 or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

Section 8.04. Authority to Rely on Certain Writings, Statements and Advice. The
Administrative Agent shall be entitled to rely on, and shall not incur any
liability for relying on, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Administrative Agent also may rely
on any statement made to it orally or by telephone and believed by it to be made
by the proper Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

Section 8.05. Sub-Agents and Related Parties. The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
one or more sub-agents appointed by it. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding Sections of this Article shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to activities in connection with the syndication of the credit facilities
provided for herein as well as activities as the Administrative Agent hereunder.

Section 8.06. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided in this Section, the
Administrative Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor Agent; provided that
consultation with the Borrower shall not be required if an Event of Default
shall have occurred and be continuing. If no successor Administrative Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent gives
notice of its resignation, then the retiring Administrative Agent may, on behalf
of the Lenders, appoint a successor Agent which shall be a bank or financial
institution. Upon acceptance of its appointment as Administrative Agent
hereunder by a successor Administrative Agent, such successor Administrative
Agent shall succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed by the Borrower and
such successor Administrative Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
and Section 9.03 shall continue in effect for

 

66



--------------------------------------------------------------------------------

the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as an Administrative
Agent hereunder.

Section 8.07. Credit Decisions by Lenders. Each Lender acknowledges that it has,
independently and without reliance on the Administrative Agent or any other
Lender Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance on the Administrative Agent or any other Lender Party and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
on this Agreement, any other Loan Document or related agreement or any document
furnished hereunder or thereunder.

Section 8.08. Agent’s Fees. The Borrower shall pay to the Administrative Agent
for its own account fees in the amounts and at the times previously agreed upon
by the Borrower and such Agent.

Section 8.09 Syndication Agent, Documentation Agent, Etc.. None of the Lead
Arranger, the Sole Book Runner or any Co-Documentation Agent in their capacities
as such shall have any duties or responsibilities or incur any liability under
this Agreement or any of the Loan Documents.

Section 8.10 No Reliance on Administrative Agent’s Customer Identification
Program. Each of the Lenders acknowledges and agrees that neither such Lender
nor any of its Affiliates, participants or assignees, may rely on the
Administrative Agent to carry out such Lender’s, Affiliate’s, participant’s or
assignee’s customer identification program, or other obligations required or
imposed under or pursuant to the USA Patriot Act or the regulations thereunder,
including the regulations contained in 31 CFR 103.121 (as hereafter amended or
replaced, the “CIP Regulations”), or any other anti-terrorism law, including any
programs involving any of the following items relating to or in connection with
any of the Borrower, its Affiliates or its agents, this Agreement, the other
Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any record keeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or such other laws.

ARTICLE 9

MISCELLANEOUS

Section 9.01. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

67



--------------------------------------------------------------------------------

(a) if to the Borrower, to it at 518 East Broad Street, Columbus, Ohio 43215,
Attention of General Counsel (Facsimile No. (614) 719-0740);

(b) if to the Administrative Agent or to the Swingline Lender, to KeyBank
National Association, 127 Public Square, Cleveland, Ohio 44114, Attention of
Thomas J. Purcell (Facsimile No. (216) 689-4981); and

(c) if to any other Lender, to it at its address (or facsimile number) set forth
in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the Administrative Agent and the Borrower.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement will be deemed to have been given on the
date of receipt.

Section 9.02. Waivers; Amendments. (a) No failure or delay by any Lender Party
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the Lender
Parties under the Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by subsection (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan shall not be construed as a
waiver of any Default, regardless of whether any Lender Party had notice or
knowledge of such Default at the time.

(b) No Loan Document or provision thereof may be waived, amended or modified
except, in the case of this Agreement, by an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, by an agreement or agreements in writing entered into by
the parties thereto with the consent of the Required Lenders; provided that no
such agreement shall:

(i) increase the Commitment of any Lender without its written consent;

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fee payable hereunder, without the written consent of
each Lender Party affected thereby;

(iii) postpone the maturity of any Loan, or the required date of any mandatory
payment of principal (including without limitation pursuant to Section 2.10(b),
or any date for the payment of any interest or fee payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
Party affected thereby;

 

68



--------------------------------------------------------------------------------

(iv) change the definition of “Percentage” or change Section 2.18(b) or 2.18(c)
in a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender affected thereby;

(v) change any provision of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to take any action
thereunder, without the written consent of each Lender; or

(vi) increase the aggregate amount of the Commitments by an amount in excess of
$100,000,000, or amend Section 2.05(c) to permit increases in the aggregate
Commitments in excess of an aggregate amount equal to $50,000,000, in each case
during the term of this Agreement, without the written consent of the
Administrative Agent and the Required Lenders (it being understood that an
increase in the Commitment of any Lender is subject to clause (i) above); and

provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent or the Swingline Lender without
its prior written consent; and provided further that neither a reduction or
termination of Commitments pursuant to Section 2.08 or 2.11, nor an increase in
Commitments pursuant to Section 2.05, constitutes an amendment, waiver or
modification for purposes of this Section 9.02.

(c) The Administrative Agent may, but shall have no obligation to, from time to
time promulgate revised, replacement Schedules 2.01 (which, upon such
promulgation, absent manifest error, shall become Schedule 2.01 hereto) to
reflect changes in the parties constituting the Lenders and their respective
Commitments pursuant to Assignments and Section 2.05, in each instance without
the necessity of the agreement of the Borrower and the Required Lenders.

(d) Notwithstanding the foregoing, if any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of such Lender and that has been approved by the Required
Lenders, the Borrower may replace such non-consenting Lender in accordance with
Section 9.15; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Arranger, the Administrative Agent and their respective Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of Squire,
Sanders & Dempsey (US) LLP, special counsel for the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents and any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
reasonable out-of-pocket expenses incurred by any Lender Party, including the
fees, charges and disbursements of any counsel for any Lender Party, in
connection with the replacement of any Lender pursuant to Section 2.19(b), the

 

69



--------------------------------------------------------------------------------

enforcement or protection of its rights in connection with the Loan Documents
(including its rights under this Section) or the Loans, including all such
reasonable out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the Loans.

(b) The Borrower shall indemnify each of the Lender Parties and their respective
Related Parties (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated
hereby, the performance by the parties to the Loan Documents of their respective
obligations thereunder or the consummation of the Financing Transactions or any
other transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that (i) such indemnity shall not be available to any
Indemnitee to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from such Indemnitee’s gross
negligence or willful misconduct; (ii) such indemnity shall not be available to
any Indemnitee for losses, claims, damages, liabilities or related expenses
arising out of a proceeding in which such Indemnitee and the Borrower are
adverse parties to the extent that the Borrower prevails on the merits, as
determined by a court of competent jurisdiction (it being understood that
nothing in this Agreement shall preclude a claim or suit by the Borrower against
any Indemnitee for such Indemnitee’s failure to perform any of its obligations
to the Borrower under the Loan Documents); (iii) the Borrower shall not, in
connection with any such proceeding or related proceedings in the same
jurisdiction and in the absence of conflicts of interest, be liable for the fees
and expenses of more than one law firm at any one time for the Indemnitees
(which law firm shall be selected (x) by mutual agreement of the Administrative
Agent and the Borrower or (y) if no such agreement has been reached following
the Administrative Agent’s good faith consultation with the Borrower with
respect thereto, by the Administrative Agent in its sole discretion); (iv) each
Indemnitee shall give the Borrower (x) prompt notice of any such action brought
against such Indemnitee in connection with a claim for which it is entitled to
indemnity under this Section and (y) an opportunity to consult from time to time
with such indemnitee regarding defensive measures and potential settlement; and
(v) the Borrower shall not be obligated to pay the amount of any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld).

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Swingline Lender under subsection
(a) or (b) of this Section, each Lender severally agrees to pay to such Agent or
the Swingline Lender, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against such Agent or the Swingline Lender
in its capacity as such. For purposes

 

70



--------------------------------------------------------------------------------

hereof, a Lender’s “pro rata share” shall be determined based on its share of
the sum of the total Exposures and unused Commitments at the time.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and it hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Financing Transactions, any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section shall be payable within five Business
Days after written demand therefor.

Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding on and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (except the parties hereto, their respective successors and
assigns permitted hereby and, to the extent expressly provided herein, the
Related Parties of the Lender Parties) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of any
Commitment it has at the time and any Loans at the time owing to it); provided
that:

(i) except in the case of an assignment to a Lender or a Lender Affiliate, each
of the Borrower and the Administrative Agent (and, in the case of an assignment
of all or a portion of a Commitment or any Lender’s obligations in respect of
its Swingline Exposure, and the Swingline Lender) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(iii) unless each of the Borrower and the Administrative Agent otherwise
consent, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date on which the relevant
Assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000, and the remaining Commitment or Loans, if any, of the assigning
Lender shall not be less than $5,000,000; provided that this clause (iii) shall
not apply to an assignment to a Lender or a Lender Affiliate or an assignment of
the entire remaining amount of the assigning Lender’s Commitment or Loans;

 

71



--------------------------------------------------------------------------------

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment, together with a processing and recordation
fee of $3,500; provided that only one such fee shall be due in respect of a
simultaneous assignment to more than one Lender Affiliate; and

(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent a completed Administrative Questionnaire;

and provided further that any consent of the Borrower otherwise required under
this subsection shall not be required if an Event of Default has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to subsection
(d) of this Section, from and after the effective date specified in each
Assignment the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment, be released from its
obligations under this Agreement (and, in the case of an Assignment covering all
of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section.

(c) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in Cleveland, Ohio a copy of each
Assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, their respective Commitments and the principal amounts
of the Loans owing to each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive (absent
manifest error), and the parties hereto may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by any party hereto at any reasonable time and
from time to time upon reasonable prior notice.

(d) Upon its receipt of a duly completed Assignment executed by an assigning
Lender and an assignee, the assignee’s completed Administrative Questionnaire
(unless the assignee shall already be a Lender hereunder), any processing and
recordation fee referred to in, and payable pursuant to, subsection (b) of this
Section and any written consent to such assignment required by subsection (b) of
this Section, the Administrative Agent shall accept such Assignment and record
the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subsection.

(e) Any Lender may, without the consent of the Borrower or any other Lender
Party, sell participations to one or more banks or other entities
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) such Lender’s obligations under this

 

72



--------------------------------------------------------------------------------

Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower and the other Lender Parties shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (iv) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to subsection (f) of this
Section, each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.05. USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not incorporated under the laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the USA Patriot Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (1) within
ten (10) days after the Effective Date, and (2) as such other times as are
required under the USA Patriot Act.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in certificates or
other instruments delivered in connection with or pursuant to the Loan Documents
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of the Loan Documents and

 

73



--------------------------------------------------------------------------------

the making of any Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that any Lender Party may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as any principal of or accrued interest on any Loan or any fee or
other amount payable hereunder is outstanding and unpaid or any Commitment has
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article 8 shall survive and remain in full force and effect regardless of
the consummation of the Financing Transactions, the repayment of the Loans, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement (i) will become
effective when the Administrative Agent shall have signed this Agreement and
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto and (ii) thereafter will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy will be effective as delivery of a manually executed
counterpart of this Agreement.

Section 9.08. Severability. If any provision of any Loan Document is invalid,
illegal or unenforceable in any jurisdiction then, to the fullest extent
permitted by law, (i) such provision shall, as to such jurisdiction, be
ineffective to the extent (but only to the extent) of such invalidity,
illegality or unenforceability, (ii) the other provisions of the Loan Documents
shall remain in full force and effect in such jurisdiction and shall be
liberally construed in favor of the Lender Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (iii) the
invalidity, illegality or unenforceability of any such provision in any
jurisdiction shall not affect the validity, legality or enforceability of such
provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Lender or any such
Affiliate, to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or Affiliate shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of such Lender different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(i) all amounts so set off shall be paid over immediately to the Administrative
Agent for

 

74



--------------------------------------------------------------------------------

further application in accordance with the provisions of Section 2.19 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders, and (ii) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
The rights of each Lender and its Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or Affiliates may have. Each Lender shall notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Ohio.

(b) The Borrower irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of the courts of the State of Ohio
sitting in Cuyahoga County and of the United States District Court of the
Northern District of Ohio, and any relevant appellate court, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each party hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such Ohio state court or, to the
extent permitted by law, in such Federal court. Each party hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in any Loan Document shall affect any right that any
Lender Party may otherwise have to bring any action or proceeding relating to
any Loan Document against the Borrower or its properties in the courts of any
jurisdiction.

(c) The Borrower irrevocably and unconditionally waives, to the fullest extent
it may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to any Loan Document in any court referred to in subsection (b) of this
Section. Each party hereto irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of any such
suit, action or proceeding in any such court.

(d) Each party hereto irrevocably consents to service of process in the manner
provided for notices in Section 9.01. Nothing in any Loan Document will affect
the right of any party hereto to serve process in any other manner permitted by
law.

Section 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
LOAN DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER

 

75



--------------------------------------------------------------------------------

AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
herein are for convenience of reference only, are not part of this Agreement and
shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

Section 9.13. Confidentiality. Each Lender Party agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations of any
Governmental Authority or any stock exchange or similar self-regulated entity or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedy hereunder or any
suit, action or proceeding relating to any Loan Document or the enforcement of
any right thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any actual or
prospective assignee of or Participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information either (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to any Lender Party on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to any Lender Party on a nonconfidential basis before disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.

Notwithstanding the foregoing, effective from the date of commencement of
discussions concerning the transactions contemplated hereby, the parties hereto
and each of their employees, representatives or other agents may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated hereby and all materials of any kind
(including opinions or other tax analyses) that have been provided to them
relating to such tax treatment and tax structure.

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged or
otherwise received by the Lender holding such Loan in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges

 

76



--------------------------------------------------------------------------------

payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such Lender shall have received
such cumulated amount, together with interest thereon at the Federal Funds
Effective Rate to the date of payment.

Section 9.15. Replacement of Lenders. If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender, or if any circumstance
exists under Section 9.02 that gives the Borrower the right to replace a
non-consenting Lender as a party hereto, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 9.04), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 9.04(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.12(a) and any Swingline Exposure funded
by such Lender pursuant to Section 2.04 hereof) from the assignee (to the extent
of such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

[No additional provisions are on this page; the page next following is a
signature page.]

 

77



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

STATE AUTO FINANCIAL CORPORATION By:  

/s/ Cynthia Ann Powell

  Cynthia Ann Powell, Vice President,   Chief Accounting Officer, Treasurer
KEYBANK NATIONAL ASSOCIATION, as

Administrative Agent, Lead Arranger, Sole Book

Runner and Swingline Lender

By:  

/s/ Thomas J. Purcell

  Thomas J. Purcell   Senior Vice President

 

78



--------------------------------------------------------------------------------

LENDERS

KEYBANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Thomas J. Purcell

  Thomas J. Purcell   Senior Vice President

 

79



--------------------------------------------------------------------------------

[Lender Signatures Continued]

 

JPMORGAN CHASE BANK, N.A., as Lender and Co-Documentation Agent By:  

/s/ Svetlana Skopcenko

  Name: Svetlana Skopcenko   Title: Associate

 

80



--------------------------------------------------------------------------------

[Lender Signatures Continued]

 

PNC BANK, NATIONAL ASSOCIATION, as Lender and Co-Documentation Agent By:  

/s/ Mary Auch

  Name: Mary Auch   Title: Vice President

 

81



--------------------------------------------------------------------------------

[Lender Signatures Continued]

 

THE HUNTINGTON NATIONAL BANK, as Lender By:  

/s/ Joe Tonges

  Name: Joe Tonges   Title: Vice President

 

82



--------------------------------------------------------------------------------

[Lender Signatures Continued]

 

COMERICA BANK, as Lender By:  

/s/ Brandon Welling

  Name: Brandon Welling   Title: Vice President

 

83